AGREEMENT OF SALE


BETWEEN




CROWN CENTER REDEVELOPMENT CORPORATION,
a Missouri corporation
(Seller)




AND




HINES REIT 2555 GRAND LLC,
a Delaware limited liability company
(Purchaser)








Property:


Office Tower
2555 Grand Boulevard
Kansas City, Missouri




 
 




AGREEMENT OF SALE
 
THIS AGREEMENT OF SALE (this “Agreement”), made as of the ___ day of February,
2008, by and between CROWN CENTER REDEVELOPMENT CORPORATION, a Missouri
corporation, with an office at 2405 Grand, Suite 200, Kansas City, Missouri
64108, as seller (“Seller”) and Hines REIT 2555 Grand LLC, a Delaware limited
liability company, with an office at 2800 Post Oak Boulevard, Suite 5000,
Houston, Texas  77056-6118, as purchaser (“Purchaser”).
 
ARTICLE I                                
DEFINITIONS


For purposes of this Agreement (including the exhibits attached hereto), the
following terms shall have the meanings indicated:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the specified Person.  For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through ownership of voting stock, by contract
or otherwise.
 
“Broker” has the meaning given in Section 14.1.
 
“Business Day” means any day other than a Saturday, Sunday or day on which the
Federal Reserve Bank of Kansas City is closed.
 
“Cap” means Five Million and No/100 Dollars ($5,000,000.00).
 
“Certificate” has the meaning given in Section 11.6.
 
“Chilled Water Supply Contract” has the meaning given in Section 8.3.
 
“City” means the City of Kansas City, Missouri.
 
“Closing” and “Closing Date” have the respective meanings given in Section 7.1.
 
“Contract Date” means the date hereof.
 
“Deed” has the meaning given in Section 8.1(a).
 
“Deposit” means the sum of Four Million Dollars ($4,000,000) deposited in
connection with the execution and delivery of this Agreement pursuant to Section
3.2.
 
“Development Contract” means that certain Contract between Seller and City dated
April 10, 1967, and recorded on May 2, 1967, as Document No. B-577708 in Book
B-5963 at Page 311 in the Recording Office, as amended by that certain First
Supplemental Contract dated October 1, 1968, that certain Second Supplemental
Contract dated November 1, 1970, that certain Third Supplemental Contract dated
March 24, 1971, and recorded April 21, 1971, as Document No. K-114453 in Book
K-250 at Page 800 in the Recording Office, that certain Fourth Supplemental
Contract dated February 10, 1975, that certain  Fifth Supplemental Contract
dated April 7, 1975, that certain Sixth Supplemental Contract dated February 3,
1977, and recorded April 3, 1978, as Document No. K-361665 in Book K-835 at Page
826 in the Recording Office, that certain Seventh Supplemental Contract dated
May 8, 1979, and recorded May 14, 1979, as Document No. K-406062 in Book K-927
at Page 833 in the Recording Office, that certain Eighth Supplemental Contract
dated July 15, 1983, and recorded August 12, 1983, as Document No. K-573055 in
Book K-1237 at Page 1813 in the Recording Office, that certain Ninth
Supplemental Contract dated February 29, 1984, and recorded March 9, 1984, as
Document No. K-603130 in Book K-1292 at Page 2279 in the Recording Office, that
certain Tenth Supplemental Contract dated January 24, 1986, and recorded
February 6, 1986, as Document No. K-700107 in Book K-1507 at Page 2103 in the
Recording Office, that certain Eleventh Supplemental Contract dated July 23,
1987, and recorded August 10, 1987, as Document No. K-788745 in Book K-1712 at
Page 1 in the Recording Office, that certain Twelfth Supplemental Contract dated
January 6, 1989, and recorded January 23, 1989, as Document No. K-864132 in Book
K-1883 at Page 381 in the Recording Office, that certain Thirteenth Supplemental
Contract dated August 31, 1998, and recorded September 21, 1998, as Document No.
98-K49771 in Book K-3275 at Page 1420 in the Recording Office, that certain
Fourteenth Supplemental Contract dated November 9, 1999, and recorded December
8, 1999, as Document No. 1999K 0070378 in the Recording Office, that certain
Fifteenth Supplemental Contract dated January 23, 2001, and recorded March 2,
2001, as Document No. 2001K 0011254 in the Recording Office, and that certain
Sixteenth Supplemental Contract dated February 25, 2003, and recorded March 19,
2003, as Document No. 2003K 0020448 in the Recording Office.
 
“Development Plan” means the Development Plan of Crown Center approved by City
Ordinance No. 33763, as amended by amendments approved by City Ordinance No.
35766 passed on September 13, 1968, City Ordinance No. 38705 passed on September
11, 1970, City Ordinance No. 39268 passed on February 26, 1971, City Ordinance
No. 44963 passed on January 31, 1975, City Ordinance No. 45162 passed on March
27, 1975, City Ordinance No. 48630 passed on December 29, 1977, City Ordinance
No. 50254 passed on April 12, 1979, City Ordinance No. 55172 passed May 27,
1983, City Ordinance No. 55945 passed January 6, 1984, City Ordinance No. 58625
Passed October 31, 1985, City Ordinance No. 61184 passed July 2, 1987, City
Ordinance No. 63118 passed October 13, 1988, City Ordinance No. 980990 passed
August 20, 1998, City Ordinance No. 991159 passed September 9, 1999, City
Ordinance No. 001615 passed January 4, 2001, and City Ordinance No. 021302
passed November 14, 2002.
 
“Easement Agreement” has the meaning given in Section 8.3.
 
“Entry Agreement” has the meaning given in Section 6.2.
 
“Environmental Laws” has the meaning given in Section 6.1(c).
 
“Escrow Agent” means Commonwealth Land Title Insurance Company.
 
“Existing Leases” has the meaning given in Section 10.2.
 
 “Fixed Rent” means all fixed or so-called base rent payable under the Shook
Hardy Lease and any other Leases.
 
“Fixtures” means and includes, but is not limited to, machinery, engines,
dynamos, boilers, elevators, radiators, air-conditioning compressors, ducts,
pipes, conduits and fittings at any time prior to the Closing Date erected,
constructed, affixed or attached to and used in connection with the Land or the
Improvements and owned by Seller as of the Closing Date and any and all
alterations, renewals and replacements thereof, additions thereto and
substitutes therefor, excluding any equipment and fixtures which are identified
as being owned by Seller in the Chilled Water Supply Contract or the Easement
Agreement.
 
“Governmental Authority” means the United States, the State, county and city in
which the Premises are located, and any political subdivision, agency,
authority, department, court, commission, board, bureau or instrumentality of
any of the foregoing asserting jurisdiction over any of the parties hereto or
over the Premises.
 
“Hazardous Materials” has the meaning given in Section 6.1(c).
 
“Improvements” means any and all buildings, improvements and structures on the
Land, and the Fixtures, excluding any improvements which are identified as being
owned by Seller in the Easement Agreement.
 
“Intangible Property” means all governmental approvals, utility rights and
privileges, surveys, architectural, consulting and engineering blueprints, plans
and specifications, and reports and studies concerning building operations (as
opposed to reports or studies pertaining to the initial development and
construction of the Improvements), exclusively relating to the Premises, all
unexpired and assignable warranties and guarantees exclusively relating to the
workmanship, construction, installation materials and design of the Premises and
any permits exclusively relating to the use, occupancy or operation of the
Premises.
 
“Land” means the parcel or parcels of land commonly known as 2555 Grand
Boulevard, Kansas City, Missouri, as more particularly described on Exhibit A
annexed hereto and made a part hereof, together with Seller’s rights, if any, to
any easements and other appurtenances thereto belonging and any land lying in
the bed of any public street, road or avenue, opened or proposed, in front of or
adjoining the parcel, to the center line thereof.
 
“Leases” means all leases, occupancy rights (whether or not under written
agreements), licenses and occupancy agreements for space in the Premises,
including the Existing Leases.
 
“Liquidated Sum Amount” means an amount equal to Five Hundred Thousand and
No/100 Dollars ($500,000.00).
 
“Liquidated Sum Title Exception” means a Title Exception which can be discharged
solely by the payment of a liquidated sum of money; provided, however, that the
term “Liquidated Sum Title Exception” as used in this Agreement shall not
include the following: (a) any Voluntary Title Exceptions; or (b) any Permitted
Exceptions.
 
“MasterServices Agreement” has the meaning given in Section 8.3.
 
“Material Adverse Effect on Purchaser” has the meaning given in Section 16.4(a).
 
“Mechanics Lien Title Exception” means a Title Exception that arises as a result
of a mechanics’ or materialmen’s lien being docketed against the Premises which
is filed as a result of Seller’s failure (or alleged failure) to pay when due
for labor or materials furnished by such mechanic or materialman to or for the
benefit of the Premises at the request of Seller (as opposed to work done at the
request of or by a Tenant).
 
“Minimum Amount” means Two Hundred Fifty and No/100 Dollars ($250,000.00).
 
“OFAC List” has the meaning given in Section 10.1.
 
“Organizational Documents” means, with respect to any Person who is not a
natural person, the certificate or articles of incorporation, memorandum of
association, articles of association, trust agreement, by-laws, partnership
agreement, limited partnership agreement, certificate of partnership or limited
partnership, limited liability company articles of organization, limited
liability company operating agreement or any other organizational document, and
all shareholder agreements, voting trusts and similar arrangements with respect
to its stock, partnership interests, membership interests or other equity
interest.
 
“Overage Rent” means all amounts payable under the Shook Hardy Lease or any
other Lease for reimbursements or payments in respect of operating expenses,
parking fees, utilities, insurance, real estate and other taxes, and other
charges.
 
“Personal Property” shall mean all tangible personal property owned by Seller
which is upon the Land or within the Improvements and used exclusively in
connection with the operation of the Premises, including specifically security
and alarm equipment, furniture, rugs, appliances, telephones, inventories and
tools, but excluding (i) cash, accounts receivable and similar assets (which
instead are, if and to the extent so provided expressly, being prorated and
adjusted pursuant to Article IV hereof), (ii) any business and trade fixtures,
furniture, furnishings, decorations, artwork, moveable partitions, machinery,
equipment and any other personal property (including, but not limited to the
following, whether or not installed so as to be fixture under applicable law,
telephone and other communication systems and equipment, security and alarm
systems, computer systems and printers and other computer-related equipment and
signage) owned, or leased from a third party, by any Tenant, (iii) any equipment
and fixtures which are identified as being owned by Seller in the Chilled Water
Supply Contract or the Easement Agreement and (iv) the “Wall Drawing #1118” by
Sol LeWitt located in the lobby of the office building.
 
“Premises” means Land and the Improvements.
 
“Permitted Exceptions” has the meaning given in Section 5.1.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, other entity or government or any agency or
subdivision thereof.
 
“Property Judgment” means a judgment which (a) is entered against Seller and (b)
constitutes an encumbrance upon the Premises under applicable law.
 
“Purchase Price” has the meaning given in Section 3.1.
 
“Recording Office” means the Office of the Recorder of Deeds for Jackson County,
Missouri.
 
“Release” has the meaning given in Section 6.1(c).
 
“Reletting Expenses” has the meaning given in Section 4.1.
 
“Rent” means Fixed Rent and Overage Rent, collectively.
 
“Scheduled Closing Date” has the meaning given in Section 7.1.
 
“Seller Liquidated Sum Title Exception Notice” has the meaning given in Section
5.7.
 
“ServiceContracts” means the service contracts, maintenance contracts, brokerage
agreements and other unrecorded contracts or agreements exclusively affecting
the Premises or the operation thereof by and between Seller or its property
manager of the Building and various vendors or service providers.
 
“Shook Estoppel Certificate” has the meaning given in Section 12.1.
 
“Shook Hardy” means Shook, Hardy & Bacon L.L.P., a Missouri limited liability
partnership.
 
“Shook Hardy Lease” means that certain Lease dated August 4, 2000, by and
between Seller, as landlord, and Shook Hardy, as tenant, with regard to the
Premises, as amended by that certain Amendment dated October 30, 2000, that
certain Second Amendment dated December 10, 2000, that certain Third Amendment
dated September 24, 2002 and that certain Fourth Amendment dated January 23,
2003.
 
“Shook Lease Amendment” has the meaning given in Section 12.2.
 
“Shook Letter of Credit” means the “Letters of Credit” as defined in Article 22
of the Shook Hardy Lease.
 
“Survey” has the meaning given in Section 5.2.
 
“Survival Period” has the meaning given in Section 16.3.
 
“Tenant(s)” shall mean the tenants under the Leases.
 
“Title Exception(s)” means any lien, encumbrance, security interest, charge,
reservation, lease, tenancy, easement, right-of-way, encroachment, restrictive
covenant, condition or limitation or other matter affecting title to any portion
of the Premises.
 
“Title Insurer” means Commonwealth Land Title Insurance Company.
 
“Title Report” has the meaning given in Section 5.2.
 
“Unused Allowance Balance” refers to an amount equal to the sum of (i) the
amount of the balance, if any, of the unused portion of the Improvement
Allowance (as defined in the Shook Hardy Lease), (ii) the amount of any
Expansion Space Improvement Allowance (as defined in the Shook Hardy Lease) and
(iii) the amount of the balance, if any, of the unused portion of the Additional
Improvement Allowance (as defined in the Shook Hardy Lease).
 
“Voluntary Title Exceptions” means Mechanic’s Lien Title Exceptions, Property
Judgments or any other judgments against Seller and any other Title Exceptions
that are intentionally created or intentionally consented to by Seller;
provided, however, that the term “Voluntary Title Exceptions” as used in this
Agreement shall not include the following: (a) any Permitted Exceptions; (b) any
Existing Leases and any other Lease which Seller is permitted to enter into
pursuant to the terms of this Agreement; (c) any Title Exception created by
Shook Hardy; or (d) any Title Exceptions that are approved or waived by
Purchaser or that are created in accordance with the provisions of this
Agreement.
 
“Water Charges” has the meaning given in Section 4.1.
 
ARTICLE II
SALE OF THE PROPERTY
Section 2.1.  Sale and Purchase
 
.  Subject to the terms and conditions of this Agreement, Seller hereby agrees
to sell and shall transfer, convey, assign and deliver to Purchaser and
Purchaser hereby agrees to purchase and shall acquire and accept from Seller, at
the Closing, the Premises and all right, title and interest of Seller in and to
the Personal Property, Intangible Property and the Leases, in accordance with
and subject to the provisions of this Agreement.   For purposes of
clarification, Seller and Purchaser acknowledge and agree that (i) Seller is not
exercising its right under Section XXIV of the Development Plan and Paragraph
14A of the Development Contract to assign to Purchaser, and is not assigning,
and Purchaser is not assuming, any portion of the Development Plan or of
Seller’s obligations thereunder; and (ii) the transaction contemplated by this
Agreement with respect to the Premises is solely a sale or voluntary disposition
of a portion of the real property in the development area, as described in the
last paragraph of said Section XXIV of the Development Plan and in Paragraphs
14A and 14B of the Development Contract.
 
Section 2.2.  Personal Property
 
.  The parties hereby agree that no portion of the Purchase Price has been
allocated to the Personal Property or the Intangible Property.  In the event
that any Governmental Authority shall require that any sales tax or other
similar tax with respect to any Personal Property or the Intangible Property be
paid in connection with the transactions contemplated by this Agreement, Seller
shall be obligated to make all such payments as and when required by any such
Governmental Authority and Seller hereby agrees to indemnify Purchaser from and
against any and all liability, cost and expense (including reasonable attorneys’
fees and expenses) which may arise from Seller’s failure to comply with its
obligation under this Section 2.2.  Upon the reasonable prior request of Seller,
Purchaser (at no cost, expense or liability to Purchaser) shall execute and/or
deliver such instruments and information as may be necessary in connection with
Seller’s payment of any such sales or other similar tax.  Seller’s obligations
under this Section 2.2 shall survive the Closing.
 
ARTICLE III                                
PURCHASE PRICE; DEPOSIT
Section 3.1.  Purchase Price
 
.  The Purchase Price shall be One-Hundred Fifty-Five Million Eight Hundred
Thousand and 00/100 Dollars ($155,800,000.00)  (the “Purchase Price”).  The
Purchase Price, as the same may be adjusted pursuant to the terms of this
Agreement, and all other amounts payable by Purchaser to Seller at the Closing
shall be paid to Seller, at the Closing by wire transfer of immediately
available federal funds transferred to one or more bank accounts designated by
Seller.
 
Section 3.2.  Deposit
 
.  Within one  (1) Business Day after execution of this Agreement, Purchaser
shall deposit with the Escrow Agent the Deposit in immediately available funds
by wire transfer to Escrow Agent.  The Deposit shall be applied against the
Purchase Price at Closing, returned to Purchaser under the circumstances
described herein for Purchaser to receive the Deposit, or paid to Seller under
the circumstances provided for herein for the Deposit to be delivered to
Seller.  The Deposit will be deposited by Escrow Agent in government insured
interest bearing accounts which have been approved by Purchaser and Seller.  All
interest earned on the Deposit shall become part of the Deposit.
 
ARTICLE IV                                
ADJUSTMENTS
Section 4.1.  Adjustments
 
. The following are to be adjusted and prorated between Seller and Purchaser as
of 11:59 P.M. on the day preceding the Closing Date, based upon a 365-day year,
and the net amount thereof shall be, if such net amount is in Seller’s favor,
added to the Purchase Price at the Closing, or, if such net amount is in
Purchaser’s favor, credited against the Purchase Price at the Closing:
 
(a)  Taxes and Assessments.  General property taxes (state, county, municipal,
school and fire district) shall be adjusted and prorated on the basis of the
fiscal year for which assessed.  If the Closing shall occur before the tax rate
or assessed valuation is fixed for the Premises, the apportionment of real
estate taxes for the Premises shall be upon the basis of the tax rate for the
preceding year applied to the most recently applicable assessed valuation of the
Premises, subject to further and final adjustment when the tax rate and/or
assessed valuation for the Premises is fixed for the year in which the Closing
occurs.  In the event that the Premises or any part thereof shall be or shall
have been affected by any special assessment or assessments, whether or not the
same become payable in annual installments, Seller shall, at the Closing, be
responsible for the entire amount of any such assessments.
 
(b)  Water Charges.  Water rates, water meter charges and sewer rents (the
“Water Charges”), if any, shall be adjusted and prorated on the basis of the
fiscal period for which assessed.  Seller shall endeavor to have the appropriate
agencies read the meters for the Water Charges (if applicable) on or prior to
the Closing Date, but in no event prior to the date which is thirty (30) days
prior to the Closing Date.  Seller shall be responsible for all Water Charges
based on such final meter readings through the day preceding the Closing Date
(using the per diem rate for the period between the reading date and the day
preceding the Closing Date), and Purchaser shall be responsible for all Water
Charges thereafter.  If such final readings are not obtainable, then, until such
time as the final readings are obtained, all Water Charges for which final
readings were not obtained shall be pro rated as of the Closing Date based upon
the per diem rate obtained by using the last period and bills for such Water
Charges that are available.  Upon the taking of a subsequent actual final
reading after Closing, such apportionment shall be adjusted to reflect the
actual per diem rate for the billing period in which the Closing Date falls, and
Seller or Purchaser, as the case may be, shall promptly deliver to the other the
amount determined to be due upon such adjustment.  Unmetered Water Charges shall
be apportioned on the basis of the charges therefor for the same period of the
preceding calendar year, but applying the current rate thereto.  Notwithstanding
the foregoing, there shall be no adjustment of Water Charges which are payable
directly by Tenants or other occupants of the Premises.
 
(c)  Permits, Licenses.  Prepaid license and permit fees in connection with
permits and licenses assigned to Purchaser.
 
(d)  Rent.                      All Rent paid pursuant to the Leases for the
month or other relevant period in which the Closing occurs shall be adjusted at
Closing.  No adjustment at Closing shall be made for delinquent rent which shall
be handled under the provisions below.  Purchaser shall receive a credit at
Closing for all Rent paid to Seller prior to the Closing for periods after the
month in which the Closing occurs.
 
(i)  If, as of the Closing Date, there are any past due Fixed Rent owing by any
Tenant, Purchaser shall use its commercially reasonable efforts to collect the
same.  Purchaser shall not be obligated to institute legal actions or
proceedings against any Tenant to collect such past due Fixed Rent, but the
Seller hereby waives any and all right to institute any legal actions or
proceedings against such Tenant including any right to seek the eviction of such
Tenant or the termination of a Lease.
 
(ii)  Any Fixed Rent received (net of Purchaser’s reasonable costs of
collection) after the Closing from any Tenant which owes Fixed Rent for the
period prior to the Closing shall be applied in the following order of
priority:  (A) first, to Purchaser, until Fixed Rent for all current periods is
paid in full, and (D) second, after Fixed Rent then due and payable for all post
Closing periods are paid in full, to the Seller in payment of Fixed Rent for
periods prior to the month immediately preceding the month in which the Closing
occurs.
 
(iii)  To the extent that any portion of the Overage Rent is required to be paid
monthly or on another periodic basis, by Tenants on account of estimated amounts
for the current period, and at the end of each calendar year (or, if applicable,
at the end of each lease year or tax year, as the case may be), such estimated
amounts are to be recalculated based upon the actual expenses, taxes and other
relevant factors for that calendar (lease or tax) year, with the appropriate
adjustments being made with such Tenants, then such portion of the Overage Rent
paid shall be prorated between Seller, on the one hand, and Purchaser, on the
other hand, at the Closing, based on such estimated payments (i.e., with Seller
entitled to retain all monthly and other periodic installments of such amounts
paid with respect to periods prior to the calendar month or other relevant
period in which the Closing Date occurs, Seller to pay to Purchaser at the
Closing all monthly or other relevant period installments of such amounts paid
with respect to periods following the calendar month or other relevant period in
which the Closing occurs and Seller and Purchaser shall apportion all monthly
installments of such amounts with respect to the calendar month in which the
Closing occurs) and at the time(s) of final calculation and collection from (or
refund to) Tenants of the amounts in reconciliation of actual Overage Rent for a
period for which estimated amounts have been prorated, there shall be a
reproration between Seller (on the one hand) and Purchaser (on the other hand),
based upon their respective actual expenses, taxes and other relevant factors
for that calendar (lease or tax) year, with the net credit resulting from such
reproration being payable to the appropriate party.
 
(iv)  As to Overage Rent in respect of an accounting period that shall have
expired prior to the Closing, but which shall be paid after the Closing,
Purchaser agrees that it will pay the entire amount over to the Seller upon
receipt thereof, less Purchaser’s reasonable costs of collection reasonably
allocable thereto.  Purchaser agrees that it shall:  (a) promptly render bills
for any Overage Rent in respect of an accounting period that shall have expired
prior to Closing but which shall be payable after the Closing, (b) bill Tenants
who owe such Overage Rent attributable to an accounting period that shall have
expired prior to the Closing, on a monthly basis for a period of six consecutive
months, and (c) use commercially reasonable efforts in the collection of Overage
Rent (Seller acknowledges that, as of the date hereof, Seller knows of no such
past due Overage Rent); provided, however, that Purchaser shall have no
obligation to commence any legal actions or proceedings to collect any such
Overage Rent.  Notwithstanding the foregoing, if Purchaser shall be unable to
collect such Overage Rent despite using its commercially reasonable efforts to
do so, Seller shall have the right to pursue Tenants to collect such
delinquencies (including the prosecution of one or more lawsuits); provided,
however, (i) Seller shall not be entitled to evict (by summary proceedings or
otherwise) any such Tenant or to terminate such Tenant’s Lease, (ii) Seller
shall not be entitled to institute any legal actions or proceedings against any
such Tenant unless the amounts of the delinquency in controversy, in the
aggregate, are equal to or greater than $100,000 and unless Seller shall have
first given Purchaser thirty (30) days’ prior written notice of its intent to
file such legal action or proceeding against the Tenant, (iii) Seller shall
institute such legal actions or proceedings within one (1) year following the
Closing, except that no such time limit shall apply to any actions or
proceedings arising out of any audit of any Overage Rent by Shook Hardy, and
(iv) Purchaser shall not be obligated hereunder to participate in or cooperate
with Seller as to such suit. Notwithstanding anything to the contrary herein, no
provision of this Agreement shall be construed as preventing or restricting
Seller from filing a counterclaim against a Tenant in any suit or other
proceeding brought by such Tenant against Seller or any of its
affiliates.  Seller shall furnish to Purchaser all information relating to the
period prior to the Closing that is reasonably necessary for the billing of
Overage Rent.  Purchaser shall deliver to Seller, concurrently with the delivery
to Tenants, copies of all statements relating to Overage Rent for periods prior
to the Closing.
 
(v)  Any Rent received directly or indirectly by Seller or Purchaser following
the Closing and which are the property of the other party, shall be deemed held
in trust and shall be paid to the other party within five (5) Business Days
following receipt thereof.  Upon either party’s request from time to time, the
other party shall provide the requesting party with an accounting (certified by
the applicable party as being true and correct) of all Rent received by it
following Closing. Until such time as all amounts required to be paid to Seller
by Purchaser pursuant to the aforesaid provisions shall have been paid in full,
Seller may from time to time, but not more frequently than once each calendar
month, request that Purchaser furnish Seller with a reasonably detailed
accounting of the collection of all Rent.  Within ten (10) Business Days of its
receipt of such request, Purchaser shall furnish Seller with such
accounting.  Seller shall have the right from time to time following the
Closing, on prior notice to Purchaser, to review Purchaser’s records with
respect to the Premises to ascertain the accuracy of such accountings.
 
(e)  Electricity and other Utilities.  Seller shall use reasonable efforts to
obtain readings of meters measuring electricity, steam, gas and other utility
consumption at the Premises for all periods through (and including) the date
preceding the Closing Date, but in no event prior to the date which is thirty
(30) days prior to the Closing Date. Seller shall pay, and be responsible for,
all bills rendered on the basis of such readings through the Closing Date (using
the per diem rate for the period between the reading of the meter and the day
preceding the Closing Date).  If such readings are not obtained for any metered
utility, then, at the Closing, apportionment shall be made on the basis of the
most recent period for which such readings are available.  Upon the taking of
subsequent actual readings, there shall be a recalculation of the applicable
utility charges, and Seller or Purchaser, as the case may be, shall promptly
remit to the other party any amounts to which such party shall be entitled by
reason of such recalculation (with Seller being obligated to pay all such
utility charges pertaining to the period prior to the Closing, and Purchaser
being obligated to pay all such utility charges pertaining to the period
thereafter).  Notwithstanding the foregoing, there shall be no adjustment of
electric charges and other utility charges which are payable by Tenants directly
to the relevant utility company.
 
(f)  Unused Allowance Balance.  Seller shall pay to Purchaser the Unused
Allowance Balance on the Closing Date.  In no event shall Seller bear any
responsibility for the allowances described in Section 2.02, 2.03 or 2.04 of the
Shook Hardy Lease (the same being the sole responsibility of Purchaser following
the Closing).
 
(g)  Other.   At Closing, Purchaser shall receive a credit in the amount of
$40,000 for the replacements of certain locks at the Premises and a credit in
the amount of $22,000 for the purchase of blinds for the 6th and 7th
Floors.  Seller shall have no obligation with regard to the performance of such
work following the Closing nor any costs associated therewith (Purchaser being
responsible for the same).  Any other item which, under the terms of this
Agreement, is to be apportioned at Closing.
 
Section 4.2.  Security Deposits
 
.  Seller shall, at Seller’s cost and expense (a) assign to Purchaser at the
Closing the Shook Letter of Credit, then held by Seller as a security deposit
under the Shook Hardy Lease together with all applicable transfer documentation
as may be required by the issuer thereof in order to transfer the same, (b)
execute and deliver such other instruments as the issuers of such letters of
credit shall reasonably require to transfer or assign such letters of credit to
Purchaser, and (c) reasonably cooperate with Purchaser to change the named
beneficiary under such letters of credit to Purchaser; provided, however,
Purchaser shall bear any transfer fees that may be levied in connection with any
assignment and transfer of the Shook Letter of Credit to the extent Shook Hardy
under the Shook Hardy Lease is not obligated to pay such transfer fee.
 
Section 4.3.  Post Closing Adjustments; Survival
 
.  If any items to be adjusted as set forth in this Article IV are not
determinable at the Closing or estimates therefor are incorrect, the adjustment
shall be made subsequent to the Closing when the charge is determined. Any
errors or omissions in computing adjustments at the Closing shall be promptly
corrected, provided that the party seeking to correct such error or omission
shall have notified the other party of such error or omission on or prior to the
date that is one (1) year following the Closing Date as to taxes and one hundred
eighty (180) days following the Closing Date as to other items. The provisions
of this Article IV shall survive the Closing.
 
ARTICLE V                                
TITLE AND PERMITTED EXCEPTIONS
Section 5.1.  Permitted Exceptions
 
.  Seller agrees to sell the Premises to Purchaser, and Purchaser agrees to
purchase the Premises from Seller, subject only to: (a) those matters set forth
on Exhibit B annexed hereto, (b) such Title Exceptions as Title Insurer shall be
willing to, at its regular rates, omit as exceptions to coverage, and (c) the
exceptions and matters subject to which Purchaser has agreed to accept title to
the Premises specifically set forth in this Agreement (including the Easement
Agreement and all Existing Leases and any other Lease which Seller is permitted
to enter into pursuant to the terms of this Agreement) (the liens, claims,
encumbrances, exceptions and matters set forth in subclauses (a) through (c)
above with respect to the Premises being collectively referred to as the
“Permitted Exceptions”).
 
Section 5.2.  Title Report
 
. Purchaser has received and reviewed a: (i) copy of that certain title
commitment dated July 13, 2007 issued by the Title Insurer and bearing the
commitment number C0707317 (the “Title Report”).  Seller also has delivered to
Purchaser a copy of the most recent survey of the Premises in Seller’s
possession (“Survey”).  Prior to the Contract Date, Purchaser shall have
reviewed title to the Premises as described by the Title Report and Survey and
notified Seller of any objections Purchaser has to the Title Report and
Survey.  Purchaser may, at its cost and expense, revise, modify and recertify
the Survey. Purchaser shall: (a) instruct the Title Insurer, in writing, to
furnish copies of all title continuations to Seller’s counsel at the address set
forth in Section 17.1, and (b) within five (5) Business Days after issuance of
any such continuation, give notice to Seller specifying all new Title Exceptions
set forth in such continuation which Purchaser claims are not Permitted
Exceptions.
 
Section 5.3.  Discharge of Title Exceptions at Closing
 
.  If, at the Closing, there are any Title Exceptions which are not Permitted
Exceptions for the Premises and which Seller is obligated by this Agreement or
elects to pay and discharge, Seller may use any portion of the Purchase Price or
any other sum to discharge the same, provided that Seller either shall have
delivered to Purchaser at the Closing instruments in recordable form sufficient
to discharge such Title Exceptions of record, together with the cost of any
applicable recording or filing fees.  The existence of any such liens or
encumbrances shall not be deemed objections to title prior to Closing if Seller
shall comply with the foregoing requirements at or before Closing.  Any unpaid
liens for taxes, Water Charges and assessments applicable to the period prior to
the Closing Date shall not be objections to title, but the amount thereof plus
any interest and penalties thereon shall be deducted from the Purchase Price,
subject to the provisions for apportionment of taxes, Water Charges, rents and
assessments contained in Article IV of this Agreement.
 
Section 5.4.  Inability to Convey
 
.                      Except as expressly set forth in this Article V, nothing
contained in this Agreement shall be deemed to require Seller to take or bring
any action or proceeding or any other steps to remove any Title Exception or to
expend any moneys therefor, nor shall Purchaser have any right of action against
Seller, at law or in equity, for Seller’s inability to convey title in
accordance with the terms of this Agreement.
 
Section 5.5.  Rights in Respect of Inability to Convey
 
.
 
(a)           In the event that Seller, after complying with its obligations
hereunder (including Section 5.6 and Section 5.7) shall be unable to convey
title to the Premises as provided in this Article V, and Purchaser has not,
prior to the Scheduled Closing Date (as it may have been adjourned in accordance
with this Agreement), given notice to Seller that Purchaser waives objection to
each Title Exception which is not a Permitted Exception for the Premises and
agrees to close this transaction without abatement of any portion of the
Purchase Price, credit or allowance of any kind (other than a credit in the
amount of the unused portion of the Liquidated Sum Amount, if any, that the
Purchaser may be entitled to under Section 5.7) or any claim or right of action
against Seller for damages or otherwise relating to same, Seller shall have the
right, at Seller’s sole election, to either (1) take such action as Seller shall
deem advisable to discharge each such Title Exception which is not a Permitted
Exception, including, without limitation, by satisfying the requirements of the
Title Insurer sufficient to cause the Title Insurer to insure over any Mechanics
Lien Title Exception at Closing, or (2) terminate this Agreement.  In the event
Seller shall elect to take action to so discharge each such Title Exception
which is not a Permitted Exception, Seller shall be entitled to one or more
adjournments of the Scheduled Closing Date for a period reasonably necessary to
so discharge the same, not to exceed thirty (30) days in the aggregate
(inclusive of any adjournments made by Seller pursuant to Section 5.6 and
Section 5.7), and the Closing shall be adjourned to a date specified by Seller
not beyond such thirty (30) day period.  If, for any reason whatsoever, Seller
shall not have succeeded in so discharging each such Title Exception at the
expiration of such adjournment(s) and if Purchaser has not, prior to the
expiration of the last of such adjournments, given notice to Seller that
Purchaser waives objection to each such Title Exception and agrees to close this
transaction without abatement of any portion of the Purchase Price, credit or
allowance of any kind (other than a credit in the amount of the unused portion
of the Liquidated Sum Amount, if any, that the Purchaser may be entitled to
under Section 5.7) or any claim or right of action against Seller for damages or
otherwise relating to the same, this Agreement shall be deemed to be terminated
as of the last date to which the Scheduled Closing Date was adjourned by Seller
pursuant to this Article V. Upon any termination of this Agreement pursuant to
this Section 5.5, then (I) the Deposit shall be refunded to Purchaser and (II)
neither party shall have any further rights or obligations hereunder other than
those which expressly survive the termination of this Agreement.  No action
taken by Seller to discharge, or attempt to discharge, any purported Title
Exception shall be an admission that any such purported Title Exception is not a
Permitted Exception.  The provisions of this Section 5.5 shall be subject to
Seller’s and Purchaser’s rights and obligations with respect to Voluntary Title
Exceptions and Liquidated Sum Title Exceptions as set forth in Section 5.6 and
Section 5.7, respectively.
 
(b)           Notwithstanding anything to the contrary contained herein, if any
Title Exception which is not a Permitted Exception can be removed by the
delivery of an affidavit of Seller, Seller shall deliver such affidavit to
Purchaser and the Title Insurer at the Closing; provided that such affidavit:
(i) does not increase the obligations of Seller under this Agreement (other than
in a deminimis manner), (ii) does not result in any costs to Seller (other than
deminimis costs) or (iii) would not be likely to result in any liability to
Seller (other than in a deminimis manner).
 
Section 5.6.  Voluntary Title Exceptions
 
(a)  .  If, from time to time prior to the Closing, Purchaser shall receive
written notification (which for purposes of this Article V shall include any
information in any title report and in any title continuation provided to
Purchaser) of any Voluntary Title Exceptions, then Purchaser shall promptly
notify Seller thereof, which notice shall describe in reasonable detail the
Voluntary Title Exceptions(s).  Seller shall discharge, in the manner set forth
in Section 5.5, all Voluntary Title Exceptions regardless of cost on or prior to
Closing.  Seller shall be entitled to one or more adjournments of the Scheduled
Closing Date of such duration as shall be reasonably necessary to discharge the
same, not to exceed thirty (30) days in the aggregate (inclusive of any
adjournments made by Seller pursuant to Section 5.5 and Section 5.7) to so
discharge Voluntary Title Exceptions.  If Seller shall fail to so discharge all
Voluntary Title Exceptions on or prior to Closing, then Purchaser shall have the
right, as and for its sole and exclusive remedy, to elect one of the following
two alternatives:
 
(i)           Purchaser may elect to close otherwise in accordance with this
Agreement, notwithstanding the existence of such Voluntary Title Exceptions.  If
Purchaser so elects, then (1) Purchaser shall be deemed to have waived such
Voluntary Title Exceptions that were not discharged on or prior to the Closing
and the same shall not be grounds for an objection to title, (2) Purchaser shall
not have any right of action against Seller for or in connection with such
undischarged Voluntary Title Exceptions, at law or in equity and (3) Purchaser
shall receive a credit against the Purchase Price in an amount equal to the
aggregate amount needed to discharge and remove of record those undischarged
Voluntary Title Exceptions that can be discharged solely by the payment of a
liquidated sum of money and Seller shall, if it is the appropriate party,
execute and deliver all documents necessary to discharge and remove same of
record; or
 
(ii)           Purchaser, by written notice given to Seller on or prior to the
Scheduled Closing Date (as so adjourned), may elect to terminate this Agreement;
or
 
(iii)           Purchaser may seek specific performance of Seller’s obligation
to remove Voluntary Title Exceptions.
 
If Purchaser shall fail to notify Seller of such election on or prior to the
Scheduled Closing Date (as so adjourned), then Purchaser shall irrevocably be
deemed to have elected to terminate this Agreement as provided in clause
(ii).  If this Agreement is terminated pursuant to clause (ii), then (I) the
Deposit shall be refunded to Purchaser and (II) Purchaser shall have such rights
and remedies against Seller as may be available under equity and/or applicable
law, provided that Seller shall not be liable for consequential damages or for
punitive damages.
 
Section 5.7.  Liquidated Sum Title Exceptions
 
.  On or prior to Closing, Seller shall discharge all Liquidated Sum Title
Exceptions; provided, however, that Seller’s obligations under this Section 5.7
shall be subject to and limited by the following provisions:
 
(a)  Notwithstanding the foregoing provisions of this Section 5.7, Seller shall
have no obligation to expend more than the Liquidated Sum Amount in the
aggregate in order to cause all Liquidated Sum Title Exceptions to be
discharged.  Seller shall be entitled to one or more adjournments of the
Scheduled Closing Date not to exceed thirty (30) days in the aggregate
(inclusive of any adjournments made by Seller pursuant to Section 5.5 and
Section 5.6 above) to discharge Liquidated Sum Title Exceptions.
 
(b)  If, from time to time and at any time at or prior to the Closing, Seller
shall determine, in its good faith judgment, that the sum of (i) the cost to
discharge all then undischarged Liquidated Sum Title Exceptions, plus (ii) all
actual amounts expended by Seller on or prior to such date (but after the date
of this Agreement) to discharge any Liquidated Sum Title Exceptions shall exceed
the Liquidated Sum Amount, then Seller may (but shall not be obligated to)
notify Purchaser thereof (the “Seller Liquidated Sum Title Exception Notice”),
which notice shall describe in reasonable detail (x) the Liquidated Sum Title
Exceptions that are then in existence and have not been discharged and (y) the
actual amounts expended by Seller on or prior to such date (but after the date
of this Agreement) to discharge any Liquidated Sum Title Exceptions, together
with documentation reasonably evidencing the same.  If Seller shall give a
Seller Liquidated Sum Title Exception Notice to Purchaser within five (5) days
of the Scheduled Closing Date, then Purchaser shall have the right, as and for
its sole and exclusive remedy, to elect one of the following two alternatives:
 
(i)  Purchaser may elect to close otherwise in accordance with this Agreement,
notwithstanding the existence of such Liquidated Sum Title Exceptions.  If
Purchaser so elects, then, subject to Purchaser’s rights with respect to any
Voluntary Title Exceptions as set forth in Section 5.6 above, (1) Purchaser
shall be deemed to have waived all Liquidated Sum Title Exceptions that were not
discharged on or prior to the Closing and the same shall not be grounds for an
objection to title, (2) Purchaser shall not have any right of action against
Seller for or in connection with such undischarged Title Exceptions, at law or
in equity, and (3) Purchaser shall receive a credit against the Purchase Price
in an amount equal to the lesser of (x) the aggregate amount needed to discharge
and remove of record such undischarged Liquidated Sum Title Exceptions and (y)
the excess of the Liquidated Sum Amount over the amounts expended by Seller on
or prior to the Closing Date (but after the date of this Agreement) to discharge
any Liquidated Sum Title Exceptions; or
 
(ii)  Purchaser, by written notice given to Seller on or prior to the Scheduled
Closing Date (as so adjourned), may elect to terminate this Agreement.  If
Purchaser shall fail to notify Seller of such election on or prior to the
Scheduled Closing Date (as so adjourned), then Purchaser shall irrevocably be
deemed to have elected to terminate this Agreement as provided in this clause
(ii) of this Section 5.7(b).  If this Agreement is terminated pursuant to this
clause (ii), then (I) the Deposit shall be refunded to Purchaser and (II)
neither party shall have any further rights or obligations hereunder other than
those which expressly survive the termination of this Agreement.
 
Section 5.8.  Purchaser’s Right to Accept Title
 
.  Notwithstanding the foregoing provisions of this Article V, Purchaser may, by
notice given to Seller at any time prior to the Scheduled Closing Date (as it
may have been adjourned by Seller pursuant to this Article V), elect by written
notice to Seller, to waive any or all exceptions which are not Permitted
Exceptions.  In such event, this Agreement shall remain in effect and the
parties shall proceed to Closing but, except to the extent set forth in Section
5.6 and Section 5.7, Purchaser shall not be entitled to any abatement, credit or
allowance of any kind or any claim or right of action against Seller for damages
or otherwise by reason of the existence of any Title Exceptions which are not
Permitted Exceptions; provided that a waiver of any exceptions which are not
Permitted Exceptions prior to the Scheduled Closing Date shall not be deemed to
be a waiver of any other exceptions that are not Permitted Exceptions and are
first discovered by Purchaser following the notice.
 
ARTICLE VI                                
CONDITION OF PROPERTY; NO DUE DILIGENCE PERIOD
Section 6.1.  Condition of Premises
 
.  (a) Purchaser is a sophisticated investor and its valuation of, and decision
to purchase, the Premises is based upon its own independent expert evaluations
of such facts and materials deemed relevant by Purchaser and its agents. Other
than the representations and warranties of Seller specifically set forth herein
or in the Closing documents executed and delivered by Seller at the Closing
pursuant to Article VIII hereof, Purchaser has not relied in entering into this
Agreement upon any oral or written information from Seller, in any capacity, or
any of its employees, affiliates, agents, consultants, advisors or
representatives, including any appraisals, projections or evaluations of credit
quality prepared by Seller or any of its employees, affiliates, agents,
consultants, advisors or representatives.  Purchaser further acknowledges that
no employee, agent, consultant, advisor or representative of Seller has been
authorized to make, and that Purchaser has not relied upon, any statements or
representations other than those specifically contained in this
Agreement.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER
ACKNOWLEDGES AND AGREES THAT EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THIS
AGREEMENT, PURCHASER IS PURCHASING THE PREMISES “AS IS” AND “WHERE IS” “WITH ALL
FAULTS” ON THE CLOSING DATE, AND, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN SAID CLOSING DOCUMENTS, SELLER IS MAKING NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AND PURCHASER HAS NOT RELIED ON ANY REPRESENTATION
OR WARRANTY, EXPRESS OR IMPLIED, REGARDING THE PREMISES, INCLUDING ANY
REPRESENTATION OR WARRANTY WITH RESPECT TO (A) THE BUSINESS OR FINANCIAL
CONDITION OF ANY TENANT OF THE PREMISES, (B) THE PHYSICAL CONDITION OF ANY
IMPROVEMENT OR ANY OTHER PROPERTY COMPRISING ALL OR A PART OF THE PREMISES, OR
ITS FITNESS, MERCHANTABILITY OR SUITABILITY FOR ANY USE OR PURPOSE, (C) THE
LEASES, RENTS, INCOME OR EXPENSES OF THE PREMISES, (D) THE COMPLIANCE OR
NON-COMPLIANCE WITH ANY LAWS, CODES, ORDINANCES, RULES OR REGULATIONS OF ANY
GOVERNMENTAL AUTHORITY AND ANY VIOLATIONS THEREOF, (E) THE PRESENCE OF ANY
HAZARDOUS OR TOXIC SUBSTANCES, LEAD PAINT OR ASBESTOS AT THE PREMISES, OR (F)
THE CURRENT OR FUTURE USE OF THE PREMISES, INCLUDING THE PREMISES’ USE FOR
COMMERCIAL, RETAIL, INDUSTRIAL OR OTHER PURPOSES.  Seller is not liable or bound
in any manner by any verbal or written statements, representations, real estate
brokers’ “set-ups”, offering memorandum or information pertaining to the
Premises furnished by any real estate broker, advisor, consultant, agent,
employee, representative or other Person.
 
(b)           Except as may otherwise be provided in this Agreement, in addition
to, and not by way of limitation of Section 6.1(a), Purchaser shall be required
to accept the Premises subject to all (i) violations of law, notes or notices of
violations of law or governmental ordinances, orders or requirements noted in or
issued by any Governmental Authority, and (ii) liens which may attach pursuant
to any of the foregoing, in each case whether such violations, notes, notices,
orders, requirements or liens, or the conditions giving rise thereto, existed or
were noted or issued prior to the date of this contract, or now or hereafter
exist or come into being.  Except as may otherwise be provided in this
Agreement, any such violations, notes, notices, orders, requirements or liens
shall be deemed Permitted Exceptions and shall be the sole responsibility of
Purchaser. Without limiting the generality of the foregoing, Seller shall not be
required to remove or comply with any violations, notes, notices, orders,
requirements or liens a Tenant is required to remove or comply with pursuant to
the terms of its Lease, and such violations, notes, notices, orders,
requirements or liens shall not be deemed to be an objection to title.  Except
as may otherwise be provided in this Agreement, Purchaser shall accept the
Premises subject to all such violations, notes, notices, orders, requirements or
liens without abatement against the Purchase Price, credit or allowance of any
kind or any claim or right of action against Seller for damages or otherwise,
and Seller shall have no obligation to remove, comply with, cure, discharge or
otherwise deal with such violations, notes, notices, orders, requirements or
liens, or the conditions giving rise thereto.
 
(c)           Except for a breach of a representation and warranty in Section
10.2(f) [Violations] herein, Purchaser expressly waives, releases and discharges
Seller, and any entity or person which at any time directly or indirectly
controlled or was controlled by Seller, from any and all suits, claims, demands,
cause of action, damages (including, but not limited to, consequential damages),
losses, costs, and expenses of any kind, whether known or unknown, relating to
or arising at any time out of the Premises, and based on: (1) any Environmental
Law including, without limitation, the federal Comprehensive Environmental
Response, Compensation and Liability Act, and the federal Resource Conservation
and Recovery Act; (2) the Release of any Hazardous Materials; and (3) any
environmental conditions whatsoever in, on, above, beneath, at, to, under or in
the vicinity of the Premises.  As used herein, the term “Environmental Laws”
shall mean: all federal, state, and local laws, statutes, ordinances and
regulations, now or hereafter in effect, related to the protection of human
health, safety, the environment and natural resources, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. Sections 9601, et. seq.), the Hazardous
Material Transportation Act, as amended (49 U.S.C. Sections 5102, et. seq.), the
Federal Insecticide, Fungicide and Rodenticide Act, as amended (7 U.S.C.
Sections 136, et. seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901, et. seq.), the Toxic Substance, Control Act, as
amended (42 U.S.C. Sections 7401, et seq.), the Clean Air Act, as amended (42
U.S.C. Sections 7401, et seq.), the Federal Water Pollution Control Act, as
amended (33 U.S.C. Section 1251 et. seq.), the Occupational Safety and Health
Act, as amended (29 U.S.C. Sections 651, et seq.), the Safe Drinking Water Act,
as amended (42 U.S.C. Sections 300f, et seq.), any state or local counterpart or
equivalent of any of the foregoing and any Federal, state or local transfer of
ownership notification or approval statutes.  As used herein, the term
“Hazardous Materials” shall mean those substances included within the
definitions of any one or more of the terms “hazardous materials,” “hazardous
wastes,” “hazardous substances,” “industrial wastes,” and “toxic pollutants,” as
such terms are defined under the Environmental Laws, or any other substance
regulated by an Environmental Law.  As used herein, the term “Release” shall
mean release, presence, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration of a Hazardous Material
into the indoor or outdoor environment.


(d)           Notwithstanding the foregoing, the waivers, releases and other
matters set forth in this Section 6.1 of this Agreement shall not apply to any
claims of contribution by Purchaser against Seller with respect to claims made
by third parties (including Governmental Authorities) against Purchaser or its
successors, assigns, agents or affiliates with respect to Hazardous Materials
in, on, under, above, adjacent to or otherwise affecting the Premises prior to
Closing, for a period of one (1) year following the Closing (after the
expiration of said one-year period, this subsection (d) shall be of no further
force or effect, except as to claims of contribution filed by Purchaser against
Seller during said one-year period).


(e)           The provisions on this Section 6.1 shall survive the Closing.


Section 6.2.  No Due Diligence Period
 
.  Subject to the provisions of that certain Due Diligence Entry Agreement dated
as of January 21, 2008, by and between Seller, as “Owner,” and Purchaser, as
“Licensee” (the “Entry Agreement”), Purchaser shall have the right, through the
Closing Date, from time to time, upon the advance notice required pursuant to
the Entry Agreement, to enter upon and pass through the Premises during normal
business hours to examine and inspect the same.
 


ARTICLE VII                                
CLOSING
Section 7.1.  Closing Date
 
(a)  . (a) This Agreement and the closing of the transactions contemplated by
this Agreement (the “Closing”) are occurring simultaneously, and so the Closing
shall be held at 11:00 a.m. (Central Time) on the date first written above (said
date being herein called the “Scheduled Closing Date”), through an escrow with
the Escrow Agent acting as escrowee, under terms that are reasonable and
customary for closings of this kind, TIME BEING OF THE ESSENCE with respect to
Purchaser’s obligation to close on the Scheduled Closing Date.
 
(b)  The actual date on which the Closing occurs is referred to herein as the
“Closing Date”).
 
ARTICLE VIII                                
CLOSING DELIVERIES
Section 8.1.  Seller Deliveries
 
.  On the Closing Date, in addition to all other obligations of Seller in this
Agreement which are to be performed on the Closing Date, Seller shall do the
following:
 
(a)  Seller shall execute and deliver to Purchaser a Special Warranty Deed, in
the form of Exhibit D-1 annexed hereto and made a part hereof, in proper form
for recording, duly executed and acknowledged so as to convey the Premises to
Purchaser, subject to the Permitted Exceptions and the other objections waived
by Purchaser (the “Deed”).
 
(b)  Seller shall execute, acknowledge and deliver to Purchaser the appropriate
non-foreign affidavit pursuant to Section 1445 of the Internal Revenue Code, as
amended, sufficient to provide an exemption under subdivision (b) thereof.
 
(c)  Seller shall execute and deliver to Purchaser a bill of sale, in the form
of Exhibit D-2 annexed hereto and made a part hereof, transferring any Personal
Property.
 
(d)  Seller shall deliver to Purchaser such documents as are reasonably
requested by the Title Insurer to demonstrate that the transactions contemplated
hereby have been duly authorized by all necessary organizational action of
Seller (including corporate (or other appropriate entity) resolutions and
incumbency certificates) and such customary affidavits, evidence and documents
as may be reasonably required by the Title Insurer in order to issue so-called
owner’s and lender’s title insurance policies insuring Purchaser’s title to the
Premises, as relate to (i)  mechanics’ or materialmen’s liens; (ii) parties in
possession; (iii) the status and capacity of Seller and the authority of the
person or persons who are executing the various documents on behalf of Seller in
connection with the sale of the Premises and (iv) any special assessments not
yet of record; provided in no event shall Seller be required to deliver any
instrument that shall impose liability upon it or require Seller to undertake
any obligations or make any representations not otherwise provided for in this
Agreement.
 
(e)  Seller shall deliver to Purchaser, to the extent same are in Seller’s (or
any of its agent’s) possession or are under Seller (or any of its agent’s)
control, originals (or if unavailable, copies) of the following documents to the
extent same exclusively relate to the Premises: (i) Leases, (ii) lease files,
(iii) assignable permits, licenses, building certificates (e.g., boiler
certificates), warranties and/or guaranties, (iv) building specifications and
plans, and surveys and reports and studies concerning building operations (as
opposed to reports and studies pertaining to the initial development and
construction of the Improvements), (v) maintenance logs, (vi) to the extent
available, invoices and receipts required to calculate the adjustments under
Article IV of this Agreement, and (vii) utility and real estate tax bills for
the real estate tax fiscal year in which the Closing occurs.
 
(f)  Subject to the provisions of Section 4.2, Seller shall deliver to Purchaser
the Shook Letter of Credit held by Seller as security in connection with the
Shook Hardy Lease and shall execute and deliver to Purchaser such instruments
and forms as shall be necessary to transfer to Purchaser the Shook Letter of
Credit.
 
(g)  Seller shall deliver to Purchaser notice letters executed by Seller, in
form reasonably acceptable to Purchaser and Seller, to each Tenant notifying
such Tenant that Seller has transferred its interest in such Tenant’s Lease to
Purchaser and directing such Tenant to pay future rent as directed by Purchaser.
 
(h)  Seller shall deliver to Purchaser keys or access cards, as the case may be,
with respect to the Premises, tagged for identification (Purchaser acknowledges
and accepts that the access cards and system for the Premises are not separate
from the master system described in the Master Services Agreement).
 
(i)  Seller shall deliver the original executed counterpart of the Shook Hardy
Estoppel Certificate to the extent Seller may have received the same from Shook
Hardy, pursuant to its request under Article XII.
 
(j)  Seller shall deliver the original executed counterpart of the Shook Hardy
Lease Amendment to the extent Seller may have received the same from Shook
Hardy, pursuant to its request under Article XII.
 
Section 8.2.  Purchaser Deliveries
 
.  On the Closing Date, in addition to all other obligations of Purchaser in
this Agreement which are to be performed on the Closing Date,  Purchaser shall
do all of the following:
 
(a)  Purchaser shall cause the Escrow Agent to pay the Deposit to Seller at the
Closing and Purchaser shall pay the balance of the Purchase Price, and all other
sums payable to Seller by Purchaser at the Closing, to Seller in accordance with
the terms of this Agreement.
 
(b)  Purchaser shall deliver to Seller certified as true, correct and complete
copies of: (i) the Organizational Documents of Purchaser, none of which have
been amended, except as evidenced by amendments similarly delivered and, which
constitute the entire agreement among the partners or, members, as the case may
be, thereof, respectively, (ii) any certificate of value with regard to the
transaction as may be required in connection with the recordation of the Deed,
and (iii) such other documents as are reasonably requested by the Title Insurer
to demonstrate that the transactions contemplated hereby have been duly
authorized by all necessary organizational action of Purchaser (including
corporate (or other appropriate entity) resolutions and incumbency
certificates).
 
Section 8.3.  Mutual Deliveries
 
(a)  .  Seller and Purchaser shall each execute (and cause to be acknowledged or
sworn to if required) and deliver on the Closing Date, such instruments,
agreements or other documents as are required to be executed and delivered by
the terms of this Agreement to consummate the transactions contemplated herein,
including:
 
(a)  An assignment and assumption of leases with respect to the Leases in effect
on the Closing Date in the form annexed hereto as Exhibit E-1;
 
(b)  An assignment and assumption of Seller’s right, title and interest in any
Intangible Property relating exclusively to the Premises in the form annexed
hereto as Exhibit E-2;
 
(c)  The agreement (“Chilled Water Supply Contract”) in the form annexed hereto
as Exhibit E-3;
 
(d)  The agreement (“Easement Agreement”) in the form annexed hereto as Exhibit
E-4;
 
(e)  The agreement (“MasterServices Agreement”) in the form annexed hereto as
Exhibit E-5;
 
(f)  The agreement in the form annexed hereto as Exhibit E-6;
 
(g)  Any instruments which may be required for the recordation of the Deed
contemplated herein.
 
ARTICLE IX                                
CONDITIONS TO CLOSING
Section 9.1.  Conditions to Purchaser’s Obligation to Close
 
.  Purchaser’s obligation to close on the Closing Date is subject to the
satisfaction of the following conditions precedent, any or all of which may be
waived in writing by Purchaser:
 
(a)  This Agreement shall be in full force and effect and there shall not then
exist any event which would allow Purchaser to terminate this Agreement pursuant
to the express terms hereof;
 
(b)  Seller shall have complied, in all material respects, with its obligations
under Article VIII;
 
(c)  Purchaser shall have received an ALTA form of owner’s policy of title
insurance issued by the Title Company, insuring or an irrevocable obligation of
the Title Company committing to insure, good and marketable title to the
Premises free and clear of all liens, encumbrances and other matters affecting
title except for Permitted Exceptions, such obligation shall be unconditional
except to the extent subject to the payment of the premium therefore and the
taking of such other actions as are customarily required to obtain such
insurance;
 
(d)  The Shook Estoppel Certificate, executed on behalf of Shook Hardy, shall
have been delivered to Purchaser;
 
(e)  The Shook Lease Amendment, executed on behalf of Shook Hardy, shall have
been delivered to Purchaser; and
 
(f)  Shook Hardy shall not be in default under its Lease (beyond any applicable
notice and grace period set forth therein) with respect to the payment of any
rental thereunder or in respect of any other material term thereof, and shall
not have filed for bankruptcy, be subject to an involuntary bankruptcy
proceeding, been adjudicated bankrupt or admitted in writing its inability to
pay its debts as they become due or have had a receiver appointed for any of its
assets.
 
Section 9.2.  Conditions to Seller’s Obligation to Close
 
.  Seller’s obligation to close on the Closing Date is subject to the
satisfaction of the following conditions precedent, any or all of which may be
waived in writing by Seller:
 
(a)  This Agreement shall be in full force and effect and there shall not then
exist any event which would allow Seller to terminate this Agreement pursuant to
the express terms hereof; and
 
(b)  Purchaser shall have complied, in all material respects, with its
obligations under Article VIII.
 
Section 9.3.  Non-Satisfaction of Conditions
 
.  If any of the conditions precedent set forth in Section 9.1 or Section 9.2
above are not satisfied on or before the date by which they are required to be
satisfied, the party for whose benefit the condition precedent exists shall have
the right to waive such condition and, to the extent applicable, the rights
under Article XVI of this Agreement.  If such waiver is not given then, subject
to the rights of the parties under Article XVI hereof in the event a condition
was not satisfied by reason of a default by a party, this Agreement shall
terminate, Purchaser shall be entitled to a return of the Deposit and all
interest thereon, and neither party shall have any rights or obligations
hereunder, except those that survive any such termination of this Agreement
 
ARTICLE X                                
REPRESENTATIONS AND WARRANTIES
Section 10.1.  Representations and Warranties by Seller as to Seller
 
.   Seller represents and warrants to Purchaser that, as of the Contract Date:
 
(a)  Authority; Binding on Seller; Enforceability.  It has the right, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and this Agreement has been duly authorized, executed and delivered
by it and is a valid and binding obligation of such party enforceable against
such party in accordance with the terms hereof, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and by general principles of equity.
 
(b)  Conflict with Existing Laws or Contracts.  The execution and delivery of
this Agreement and all related documents and the performance of its obligations
hereunder and thereunder by it does not conflict with any provision of any law
or regulation to which Seller is subject, conflict with or result in a breach of
or constitute a default under any of the terms, conditions or provisions of
Seller’s Organizational Documents or of any agreement or instrument to which it
is a party or by which Seller is bound or any order or decree applicable to it
or result in the creation or imposition of any lien on any of its assets or
property, which would reasonably be expected to impair its ability to perform
its obligations under this Agreement; and it has obtained all consents,
approvals, authorizations or orders of any court or governmental agency or body
or any other third party, if any, required for the execution, delivery and
performance by it of this Agreement.
 
(c)  Bankruptcy of Seller.   It has not filed any petition seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any law relating to bankruptcy
or insolvency, nor has any such petition been filed against it. It is not
insolvent and the consummation of the transactions contemplated by this
Agreement shall not render it insolvent.
 
(d)  OFAC List.  It is not (i) identified on the OFAC List (as hereinafter
defined) or (ii) a person with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, rule, regulation, or Executive Order of the
President of the United States.  The term “OFAC List” shall mean the list of
specially designated nationals and blocked persons subject to financial
sanctions that is maintained by the U.S. Treasury Department, Office of Foreign
Assets Control and any other similar list maintained by the U.S. Treasury
Department, Office of Foreign Assets Control pursuant to any law, rule,
regulation or Executive Order of the President of the United States, including
trade embargo, economic sanctions, or other prohibitions imposed by Executive
Order of the President of the United States.
 
(e)  Other Property.  Seller, as of the Contract Date, is the owner of fee title
to those properties listed in Exhibit C annexed hereto, free from any mortgages
or deeds of trust.
 
Section 10.2.  Representations and Warranties by Seller as to the Premises
 
.  Seller represents and warrants to Purchaser that, as of the Contract Date:
 
(a)  Leases. There are no Leases which are in effect at the Premises as of the
Contract Date, other than the Leases listed on Exhibit F annexed hereto (the
“Existing Leases”).  Except as otherwise noted on Exhibit F, (1) to Seller’s
actual knowledge, each of the Existing Leases is in full force and effect, (2)
no written notice of default on the part of any Tenant under any Existing Lease
has been sent by Seller, as landlord, other than a default notice setting forth
a default which, as of the Contract Date, has been cured and (3) to Seller’s
actual knowledge, no written notice of default or breach on the part of Seller,
as landlord, under any of the Existing Leases has been received by Seller, other
than a default notice setting forth a default which, as of the Contract Date,
has been cured.  Seller has delivered to Purchaser true and complete copies, in
all material respects, of all the Existing Leases.
 
(b)  Litigation.  Seller has no actual knowledge of any threatened, and has not
received or given any notice of any pending, actions, suits or proceedings or
order, injunction or decree outstanding as to the Premises which, if adversely
determined, could reasonably be contemplated to prevent Seller’s consummation of
the transaction contemplated by this Agreement or which relates primarily to the
Premises or would directly affect Purchaser after Closing.
 
(c)  Condemnation.  There are no condemnation or eminent domain proceedings
pending or, to Seller’s knowledge, threatened in writing, that may result in the
taking of any part of the Premises.
 
(d)  Insurance.  Attached hereto as Exhibit G is a schedule of the insurance
coverage currently maintained by Seller with respect to the Premises, which is
accurate in all material respects.
 
(e)  Permits and Licenses.  Seller has not received any written notice from any
Governmental Authority that there is a default with respect to any permits and
licenses held by Seller in connection with the Premises.
 
(f)  Violations.  Seller has not received any written notice from any
Governmental Authority that there is a violation under any Environmental Laws
with respect to the Premises that is still outstanding, nor, to Seller’s actual
knowledge, has Seller received any written notice from any Governmental
Authority that there is a violation under any other laws with respect to the
Premises that is still outstanding.
 
(g)  Brokerage Commissions; Allowances.  All brokerage commissions payable in
connection with execution of the Existing Leases have been or will be paid in
full prior to Closing.  Seller has  performed all of the obligations of landlord
specifically set forth under each of the Existing Leases (other than the funding
of the Unpaid Allowance Balance with regard to the Shook Hardy Lease, which is,
as of the date hereof, equal to $3,369,559.41) with respect to: (i) any tenant
allowance payable to any Tenant prior to the Scheduled Closing Date; and (ii)
any landlord’s work to be performed in connection with the initial occupancy by
such Tenant of the premises demised under its Lease to the extent that the same
is required to be performed by the landlord prior to the Scheduled Closing Date.
 
(h)  Employees.  Seller has no employees at the Premises for whom Purchaser
would be responsible after the Closing.
 
(i)  ERISA.  Seller is not a “governmental plan” within the meaning of section
3(32) of the Employee Retirement Income Security Act of 1974, as amended, and
the execution of this Agreement and the sale of the Premises by Seller is not,
as a result of the structure and ownership of Seller, subject to state statutes
regulating investments of and fiduciary obligations with respect to governmental
plans.
 
(j)  Development Contract.  Seller has not received any written notice from the
City that there is a violation under the Development Plan or the Development
Contract with respect to the Premises that is still outstanding.  The
Development Plan and the Development Contract have not been amended, terminated
or revoked.
 
Section 10.3.  Representations and Warranties of Purchaser
 
.  Purchaser represents to Seller that, as of the Contract Date:
 
(a)  Authority; Binding on Purchaser; Enforceability.  Purchaser has the right,
power and authority to execute and deliver this Agreement and to perform
Purchaser’s obligations hereunder, and this Agreement has been duly authorized,
executed and delivered and is a valid and binding obligation of Purchaser
enforceable against Purchaser in accordance with the terms hereof, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and by general
principles of equity.
 
(b)  Conflict with Existing Laws or Contracts.  The execution and delivery of
this Agreement and all related documents and the performance of its obligations
hereunder and thereunder by Purchaser does not conflict with any provision of
any law or regulation to which Purchaser is subject, conflict with or result in
a breach of or constitute a default under any of the terms, conditions or
provisions of Purchaser’s Organizational Documents or of any agreement or
instrument to which Purchaser is a party or by which Purchaser is bound or any
order or decree applicable to Purchaser or result in the creation or imposition
of any lien on any of its assets or property, which would reasonably be expected
to impair its ability to perform its obligations under this Agreement; and
Purchaser has obtained all consents, approvals, authorizations or orders of any
court or governmental agency or body or any other third party, if any, required
for the execution, delivery and performance by Purchaser of this Agreement.
 
(c)  Legal Action Against Purchaser.  There is no action, suit or proceeding
pending against Purchaser in any court or by or before any other governmental
agency or instrumentality which, if adversely determined, could reasonably be
contemplated to prevent Purchaser’s consummation of the transaction contemplated
by this Agreement.
 
(d)  Bankruptcy of Purchaser.  Purchaser has not filed any petition seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any law relating to bankruptcy
or insolvency, nor has any such petition been filed against
Purchaser.  Purchaser is not insolvent and the consummation of the transactions
contemplated by this Agreement shall not render Purchaser insolvent.
 
(e)  OFAC List.  Purchaser is not (i) identified on the OFAC List or (ii) a
person with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, rule, regulation, or Executive Order of the President of the
United States.
 
(f)           Ownership.  Purchaser is a wholly-owned subsidiary of HINES REIT
PROPERTIES, L.P., a Delaware limited partnership, and HINES REAL ESTATE
INVESTMENT TRUST, INC. is the general partner and majority owner of, and
controls, said partnership.
 
ARTICLE XI                                
COVENANTS
Section 11.1.  Modification of the Shook Hardy Lease
 
.  Between the Contract Date and the Closing Date, Seller shall not modify,
amend or terminate the Existing Leases, in any respect, except for the Shook
Lease Amendment; provided, however, that Seller shall have the right, without
Purchaser’s consent, to enter into any modification or amendment of any Existing
Lease to the extent required pursuant to the terms of the such or that is
entered into to effectuate or memorialize the exercise of any right or the
performance of any obligation contained in such Existing Lease or pursuant to
any law, provided that any action or agreement requiring the landlord’s consent
or approval shall require the consent of Purchaser.
 
Section 11.2.  New Leases
 
(a)  .   Between the Contract Date and the Closing Date, Seller shall not enter
into any new lease or extend any Existing Lease without Purchaser’s prior
written consent in each instance; provided, however, Seller shall have the
right, without Purchaser’s consent, to renew or extend any Existing Lease
pursuant to the exercise of any right of renewal or extension by the Tenant
under the terms of such Existing Lease; provided that any action or agreement
requiring the landlord’s consent or approval shall require the consent of
Purchaser.
 
Section 11.3.  Operation of the Premises
 


 
(a)  Between the Contract Date and the Closing Date, Seller shall: (i) continue
to maintain the Premises in its current condition, reasonable wear and tear and
casualty loss excepted, provided that Seller shall not be obligated to undertake
any improvements, repairs or replacements which would be capitalized under
generally accepted accounting principles; and (ii) not remove any Fixtures or
Personal Property from the Premises, unless the same is obsolete or is otherwise
replaced with Fixtures of comparable function.
 
(b)  Between the Contract Date and the Closing Date, Seller shall maintain in
full force and effect fire and other casualty insurance coverages which are
substantially equivalent to those maintained on the Contract Date.
 
Section 11.4.  Tax Certiorari Proceedings
 
.
 
(a)  If any tax reduction proceedings in respect of the Premises, relating to
2007 or relating to any fiscal years prior to the fiscal year in which the
Closing occurs, are pending at the time of the Closing, Seller reserves and
shall have the right to continue to prosecute and/or settle the same; provided,
however, that Seller shall not settle any such proceeding which affects any
fiscal year after 2007 without Purchaser’s prior written consent, which consent
shall not be unreasonably withheld or delayed.  Purchaser shall reasonably
cooperate with Seller in connection with the prosecution of any such tax
reduction proceedings.
 
(b)  Any refunds or savings in the payment of taxes resulting from such tax
reduction proceedings applicable to the period prior to the date of the Closing
shall belong to and be the property of Seller (provided, however, that if any
such refund creates an obligation to reimburse any Tenants under its Lease for
any Rent paid or to be paid that portion of such refund equal to the amount of
such required reimbursement (after deduction of allocable expenses as may be
provided in such Lease) shall be paid to Purchaser by Seller (or, at Seller’s
election, shall be paid directly by Seller to such Tenant) and upon receipt
thereof, Purchaser shall disburse the same to such Tenant), and any refunds or
savings in the payment of taxes applicable to the period from and after the date
of the Closing shall belong to and be the property of Purchaser.  All reasonable
attorneys’ fees and other expenses incurred following the Closing in obtaining
such refunds or savings shall be apportioned between Seller and Purchaser in
proportion to the gross amount of such refunds or savings payable to Seller and
Purchaser, respectively, except that Purchaser’s liability for such fees and
other expenses shall not exceed the refund or savings so obtained.
 
(c)           The provisions of this Section 11.4 shall survive the Closing.
 
Section 11.5.  Service Contracts
 
.  Seller shall terminate at or before the Closing all Service Contracts as to
the Premises.  Seller shall terminate at or before Closing, and Purchaser shall
not assume, any property management agreement or leasing agreements as to the
Premises.
 
Section 11.6.  Development Contract and Development Plan
 
.
 
(a)            Prior to Closing, Seller shall not modify, amend or terminate the
Development Plan or the Development Contract in any respect.
 
(b)           Following the Closing, Seller and Purchaser agree as follows:
 
(i)           Within ten (10) days after the Closing Date, Seller shall deliver
written notice of the transfer of the Premises to Purchaser to the City in
accordance with Paragraph 14B of the Development Contract.
 
(ii)           Within thirty (30) days after the Closing Date, Seller shall
submit to the City its application (including obtaining an architect’s
certificate to the extent required by Sec. 74-17(d) of the Code of Ordinances of
the City) for a certificate of full compliance (“Certificate”) in accordance
with Sec. 74-17(d) of the Code of Ordinances of the City, as amended, with
respect to Phase B-3 of the Development Plan, which includes the
Premises.  Thereafter, Seller shall take all procedural steps necessary to
prosecute such application in a good faith and timely manner, including
attendance at any public hearings in connection with the same.  Upon issuance of
a Certificate for Phase B-3, Seller shall provide a copy thereof to Purchaser;
provided, however, that nothing herein shall be deemed or construed as a
representation or warranty by Seller that a Certificate will be
issued.  Purchaser shall cooperate with Seller’s efforts hereunder in connection
with the application for the Certificate, and, if requested by Seller, shall
join in the application for the Certificate and attend any public hearings in
connection with same.
 
(iii)           Within ninety (90) days after the Closing Date, Seller shall
obtain and deliver to Purchaser a copy of an ordinance vacating the easements
reserved by the City in Ordinance No. 55622, recorded as Document No. K-584944,
in Book K-1257 at Page 1786, vacating a portion of Warwick Trafficway.
 
(iv)           Within six (6) months after the Closing Date, Purchaser shall
deliver written notice of Purchaser’s election to continue to use, operate and
maintain the Premises in accordance with Paragraph 14B of the Development
Contract.
 
(v)           This Section 11.6(b) shall survive the Closing.
 
ARTICLE XII                                
ESTOPPEL CERTIFICATE; LEASE AMENDMENT


Section 12.1.  Estoppel Certificate.
 
  Seller shall request of (but shall not be obligated to obtain from) Shook
Hardy that Shook Hardy execute and deliver an estoppel certificate with respect
to the Shook Hardy Lease in the form of estoppel certificate attached hereto as
Exhibit H-1 (the “Shook Estoppel Certificate”).  Purchaser’s obligation to close
on the Closing Date is subject to its receipt of the Shook Estoppel Certificate,
executed on behalf of Shook Hardy, pursuant to Section 9.1(d) hereof.
 
Section 12.2.  Lease Amendment.
 
  Seller shall request of (but shall not be obligated to obtain from) Shook
Hardy that Shook Hardy execute and deliver an amendment to the Shook Hardy Lease
in the form attached hereto as Exhibit H-2 (the “Shook Lease
Amendment”).  Purchaser’s obligation to close on the Closing Date is subject
to its receipt of the Shook Lease Amendment, executed on behalf of Shook Hardy,
pursuant to Section 9.1(e) hereof.
 
ARTICLE XIII                                
TRANSACTION COSTS
Section 13.1.  Seller’s Transaction Costs
 
.  Seller, in addition to its apportionments (if any) and its other payment
obligations hereunder, if any, shall be responsible for the cost of (a) its
legal counsel, advisors and the other professionals employed by it in connection
with the sale of the Premises, (b) the base premium for Purchaser’s owner policy
of title insurance insuring the conveyance of the Premises at the Closing, and
(c) transfer and sales taxes.
 
Section 13.2.  Purchaser’s Transaction Costs
 
. Purchaser, in addition to its apportionments (if any) and its other payment
obligations hereunder, shall be responsible for all costs and expenses
associated with: (a) Purchaser’s due diligence, (b) Purchaser’s legal counsel,
advisors, engineers, consultants and the other professionals employed by it in
connection with Purchaser’s due diligence and the purchase of the Premises, (c)
any update, revision or recertification of the Survey initially provided by
Seller to Purchaser, (d) any endorsements to Purchaser’s owner policy of title
insurance insuring the conveyance of the Premises at the Closing, (e)  the
policy premiums in respect of any mortgage title insurance required by
Purchaser’s lender (if any), with Purchaser obtaining the benefit of any
simultaneous issuance credit, and (f) all costs and expenses of obtaining any
financing Purchaser may elect to obtain (including any fees, financing costs,
transfer taxes, mortgage taxes and intangible taxes in connection therewith
 
ARTICLE XIV                                
BROKERAGE
Section 14.1.  Brokerage Representations
 
.  Seller and Purchaser each represent and warrant to the other that it has not
dealt with any broker or other finder or intermediary with respect to the
transactions contemplated hereby other than CB Richard Ellis, Inc., a Delaware
corporation (the “Broker”).  In the event that any claim shall be made for a
broker’s commission, finder’s fee or otherwise on account of the breach of the
representations and warranties set forth in the preceding sentence, upon prompt
notice of any such claim from the party against whom such claim is asserted, the
party whose acts caused or resulted in the claim, shall indemnify, defend and
hold the other harmless from any and all costs, claims, damages, liabilities and
expenses (including reasonable attorneys’ fees) arising therefrom or in
connection therewith.  Seller shall pay the commissions payable to Broker
pursuant to separate written agreement.  The provisions of this Article XIV
shall survive the Closing and any termination or cancellation of this Agreement.
 
ARTICLE XV                                
CASUALTY AND CONDEMNATION
Section 15.1.  Casualty
 
.
 
(a)           For purposes of this Article XV, “Major Casualty” means, with
respect to the Improvements at the Premises, a fire in or other casualty to such
Improvements which causes damage or injury to such Improvements that either (i)
would cost Ten Million and 00/100 Dollars ($10,000,000.00) or more to repair or
(ii) would permit Shook Hardy to exercise its termination right under Article 7
of the Shook Hardy Lease by reason thereof (unless Shook Hardy waives such
termination right with regard to any such fire or other casualty).
 
(b)           If, between the Contract Date and the Closing, there shall occur a
fire or other casualty affecting the Improvements which is not a Major Casualty,
then neither Seller nor Purchaser shall have the right to terminate this
Agreement and Purchaser shall purchase the Premises in its damaged condition
with any repairs which may have been made thereto by Seller without reduction of
or offset against the Purchase Price or any other claim against Seller.  Seller
shall pay to Purchaser all insurance proceeds received by Seller in connection
with such casualty (other than business interruption or rent loss insurance for
the period prior to the Closing) and shall assign to Purchaser Seller’s right,
if any, to receive any insurance proceeds payable to Seller as a result of such
fire or other casualty, provided, however, that Seller shall be entitled to
retain (to the extent theretofore paid to Seller), and shall not be obligated to
assign the right to receive (to the extent not theretofore paid to Seller), an
amount of such insurance proceeds equal to Seller’s expenses, if any, incurred
in collecting such proceeds and undertaking any repairs of the
Improvements.  Additionally, at the Closing, Seller shall pay to Purchaser the
deductible amount under Seller’s insurance policy less any costs incurred for
any repair or restoration of the Improvements not covered by insurance proceeds
and less any portion of the deductible which can be charged to Shook Hardy under
the Shook Hardy Lease.


(c)           If, between the Contract Date and the Closing, there shall occur a
fire or other casualty affecting the Improvements which is a Major Casualty,
then Purchaser shall have the option, to be exercised by notice given to Seller
within fifteen (15) days after the date of such casualty, to terminate this
Agreement.  If this Agreement shall be so terminated, then (i) Purchaser shall
be entitled to the return of the Deposit and (ii) neither party hereto shall
have any further obligations or liabilities to the other under this Agreement,
except for those which expressly survive the termination of this Agreement.  If
Purchaser shall not so elect to terminate this Agreement as provided in this
subclause (c), then this Agreement shall remain in full force and effect and the
provisions of Section 15.1(b) above shall apply to such damage and any insurance
proceeds payable in connection therewith.
 
(d)           In no event shall Seller have any obligation to repair any damage
or destruction to the Improvements, but Seller shall have the right to do so and
to utilize insurance proceeds for such purpose.
 
(e)           Notwithstanding the foregoing, if the sum of the deductible
amounts to be credited to Purchaser and the insurance proceeds payable in
connection with such casualty are not sufficient to restore such damage,
Purchaser shall have the right to terminate this Agreement and receive a return
of the Deposit, unless Seller (in its discretion) agrees to credit the
difference to Purchaser at Closing in which event Purchaser shall not have such
right to terminate.
 
(f)           If Seller shall receive any insurance proceeds to which Purchaser
is entitled under Section 15.1(b) above, Seller shall pay the same to Purchaser
promptly.  The provisions of this Section 15.1(f) shall survive the Closing.
 
Section 15.2.  Condemnation
 
.  If, between the Contract Date and the Closing, any condemnation or eminent
domain proceedings are initiated, then Purchaser may elect to terminate this
Agreement by giving written notice of its election to Seller within fifteen (15)
days after receiving notice of such prospective taking.  If Purchaser shall so
elect to terminate this Agreement, then (i) Purchaser shall be entitled to the
return of the Deposit, and (ii) neither party hereto shall have any further
obligations or liabilities to the other under this Agreement, except for those
which expressly survive the termination of this Agreement.  If Purchaser shall
not so elect to terminate this Agreement, then the parties hereto shall proceed
to the Closing without reduction of or offset against the Purchase Price and
Purchaser shall have no other claim against Seller.  In such event, all of
Seller’s right, title and interest in and to any condemnation proceeds paid or
payable in connection therewith shall be assigned to Purchaser.  In no event
shall Seller have any obligation to repair or restore the Premises or any
portion thereof.
 
ARTICLE XVI                                
DEFAULT; REMEDIES; SURVIVAL
Section 16.1.  Purchaser’s Default On or Before Closing
 
.    If Purchaser fails to consummate the purchase of the Premises pursuant to
this Agreement for any reason except failure by Seller to perform hereunder or
failure of a condition precedent to Purchaser’s obligations hereunder (except in
the event the condition was not satisfied by reason of a default by Purchaser),
then, Seller, as its sole and exclusive remedy therefor, may terminate this
Agreement by written notice to Purchaser, whereupon, as liquidated damages on
account thereof, Seller shall be entitled to retain the Deposit as Purchaser’s
sole liability and Seller’s exclusive remedy hereunder. Upon any such
termination of this Agreement, neither party shall have any further rights or
obligations hereunder other than those which expressly survive the termination
of this Agreement.   Seller and Purchaser agree that the damages that Seller
will sustain as a result of such termination will be substantial but will be
difficult to ascertain, and the aforesaid liquidated damages are a fair and
reasonable amount to be retained by Seller as agreed and liquidated damages in
light of Seller’s removal of the Premises from the market and the damages
incurred by Seller and shall not constitute a penalty or a forfeiture
 
Section 16.2.  Seller’s Default On or Before Closing
 
.
 
(a)           If, on or prior to the Closing Date, (i) Seller defaults in any of
the covenants, agreements or obligations to be performed by Seller under this
Agreement on or as of the Closing Date (or at the Closing), or (ii) Seller
otherwise materially defaults hereunder and such other material default is not
cured by the earlier of (A) the Scheduled Closing Date (as it may have been
adjourned in accordance with this Agreement) or (B) the date which is thirty
(30) days after notice of such default from Purchaser to Seller, then, and in
any of such events, Purchaser, as its sole remedy therefor, may either (1) seek
specific performance of Seller’s obligations hereunder, without abatement,
credit against or reduction of the Purchase Price or (2) terminate this
Agreement by written notice to Seller (Purchaser shall be deemed to have elected
to so terminate this Agreement if Purchaser fails to file suit for specific
performance against Seller in a court having jurisdiction in the city and state
in which the Premises are located, on or before thirty (30) days following the
date upon which Closing was to have occurred or if Purchaser thereafter
dismisses such suit or otherwise fails to prosecute such suit with diligence and
in good faith);   provided, however, in the event such termination is due to
Seller’s willful breach or default, Purchaser shall be entitled to recover from
Seller the actual reasonable out-of-pocket expenses incurred by Purchaser and
paid to (A) Purchaser’s attorneys in connection with the negotiation of this
Agreement and (B) Purchaser’s attorneys and unrelated and affiliated third party
consultants, contractors, suppliers or other third parties in connection with
the performance of examinations, inspections and/or investigations pursuant to
this Agreement or determining the feasibility of Purchaser’s acquisition of the
Property pursuant to this Agreement and provided, further, that in the event (X)
specific performance is not available because Seller has conveyed the Premises
to another party, or (Y) Seller has voluntarily encumbered the Premises with a
mortgage, deed of trust or financing lien that Seller does not cause to be
released at Closing in violation of this Agreement, or (Z) Seller has willfully
amended, modified or terminated the Shook Hardy Lease, the Development Plan or
the Development Contract in a manner which violates Article XI of this
Agreement, then Purchaser may pursue any and all remedies available at law or in
equity, including the recovery of its costs and expense, provided, however, in
no event shall Purchaser be permitted to recover, in the aggregate, in excess of
One Million and 00/100 Dollars ($1,000,000.00).  If Purchaser shall so elect to
terminate this Agreement, then the Deposit shall be refunded to Purchaser and
(except as may otherwise be expressly set forth below) neither party shall have
any further rights or obligations hereunder other than those which expressly
survive the termination of this Agreement.  Except as expressly provided in this
Article XVI, Purchaser waives any other right or remedy, at law or in equity,
which Purchaser may have or be entitled to as a result of any default by
Seller.  The term “default”, as used herein, shall mean the failure to perform
an obligation or covenant, and shall not be deemed to include an inaccuracy in
any representation or warranty; it being understood and agreed that Section
16.2(b) and Section 16.3(b) hereof set forth the exclusive remedies of Purchaser
for any claim which might arise out of any of the provisions of Article X (and,
accordingly, the provisions of this Section 16.2(a) shall not apply to any such
claims).  Notwithstanding the foregoing, nothing herein shall limit Purchaser’s
obligations under any indemnities or other provisions which survive the
termination of this Agreement (including, Purchaser’s obligation to indemnify
Seller under Section 19.15) and under Section 19.13.
 
(b)           If, on or prior to the Closing Date, Purchaser shall become aware
of any inaccuracies in any representation or warranty made by Seller pursuant to
Section 10.1 or Section 10.2 which, in any case or in the aggregate, could
reasonably be expected to have a Material Adverse Effect on Purchaser, then, and
in any of such events, Purchaser, as its sole remedy therefor, may either (1)
elect to proceed to the Closing, without abatement, credit against or reduction
of the Purchase Price (except as may otherwise be expressly set forth in this
Agreement) or (2) terminate this Agreement by written notice to Seller.  If
Purchaser shall so elect to terminate this Agreement, then the Deposit shall be
refunded to Purchaser and (except as may otherwise be expressly set forth below)
neither party shall have any further rights or obligations hereunder other than
those which expressly survive the termination of this Agreement.  Without
limiting the generality of this Section 16.2(b), in no event shall the
occurrence of any of the events or circumstances described in the preceding
subclauses (i), (ii) and (iii) of this Section 16.2(b) give rise to any
obligation of Seller to cure an inaccuracy in any representation or warranty or
otherwise make Seller liable for damages on account thereof (for avoidance of
doubt, the parties acknowledge that this sentence does not negate or otherwise
limit any rights that Purchaser may expressly have under Section 16.2(a) above
or Section 16.3 below.
 
(c)           If Purchaser, with knowledge of (i) a default in any of the
covenants, agreements or obligations to be performed by Seller under this
Agreement, and/or (ii) a material inaccuracy in any representation or warranty
of Seller made in this Agreement, elects to proceed to Closing, then, upon the
consummation of the Closing, Purchaser shall be deemed to have waived any such
default and/or material inaccuracy and shall have no claim against Seller on
account thereof.
 
Section 16.3.  Survival
 
.
 
(a)  Except as otherwise expressly provided in this Agreement, no provision of
this Agreement (i.e., no representation, warranty, covenant, agreement or other
obligation set forth in any provision of this Agreement) shall survive the
Closing (and, accordingly, no claim arising out of the same may be commenced
after the Closing), and delivery of the deed(s) to Purchaser shall be deemed
full performance and discharge of every agreement and obligation on the part of
Seller and Purchaser to be performed under this Agreement, and no agreement,
promise, representation or warranty, whether express or implied on the part of
Seller or Purchaser or any agent, officer, employee or representative of Seller
or Purchaser shall survive the Closing unless expressly stated herein to survive
the Closing.  The representations or warranties of Seller made pursuant to
Section 10.1 and Section 10.2 shall survive the Closing for a period of one (1)
year after Closing (the “Survival Period”), and shall be actionable, subject to
Section 16.3(b).
 
(b)  If, after the Closing, Purchaser shall first learn of (i) any inaccuracies
in any representation or warranty of Seller made pursuant to Section 10.1 or
Section 10.2 which, in any case or in the aggregate, could be reasonably likely
to have a Material Adverse Effect on Purchaser, or (ii) a default in any of the
covenants, agreements or obligations to be performed by Seller under this
Agreement which expressly survives the Closing, then Purchaser shall have a
claim for damages on account thereof, provided that:  (1) written notice of any
such claim must have been given to Seller by Purchaser with the Survival Period
and any such claim not brought within the Survival Period shall be deemed
waived; (2) Purchaser hereby waives the right to collect or seek to collect
consequential or punitive damages; (3) the amount of damages sought for all such
claims (excluding consideration of attorneys’ fees and costs related to making
and prosecuting such claims) must collectively aggregate to more than the
Minimum Amount (in such event, such claims shall not be limited to the aggregate
excess above the Minimum Amount, but rather such claims shall be actionable from
the first dollar thereof); and (4) in no event shall the liability of Seller for
such claims (including, without limitation, for attorneys’ fees and costs)
exceed, in the aggregate, the Cap (and Purchaser hereby waives any right to seek
or enforce one or more judgments against Seller to the extent that any such
judgments exceed, in the aggregate, the Cap).   Notwithstanding the foregoing,
the requirement that there be a minimum amount of damages and the Cap shall not
apply to the obligations of Seller under Section 4.3, Article XIV or Section
15.1(f) hereof or under the Deed, the Easement Agreement, the Chilled Water
Supply Contract or the Master Services Agreement.
 
(c)           The representations or warranties of Purchaser made pursuant to
Section 10.3 shall survive the Closing for the Survival Period.
 
Section 16.4.  Determination of Material Inaccuracy
 
.  Notwithstanding any provision of this Agreement to the contrary, no
inaccuracies in any representation or warranty made by Seller pursuant to
Section 10.1 and Section 10.2, with respect to the Premises shall be deemed to
have a “Material Adverse Effect on Purchaser” unless Purchaser can reasonably
demonstrate that the loss or damage resulting from such inaccuracies, in the
aggregate, is more than the Minimum Amount.  If any such inaccuracies in any
representation or warranty under Section 10.1 and Section 10.2  shall not have a
Material Adverse Effect on Purchaser, as determined in accordance with this
Section 16.4, then Purchaser shall not be entitled to any right or remedy under
this Agreement, at law or equity as a result of such inaccuracies, including the
right to terminate this Agreement if Purchaser shall become aware of such
inaccuracies on or before the Closing.
 
ARTICLE XVII                                           
NOTICES
Section 17.1.  Notices
 
.  All notices, demands, requests and other communications required hereunder
shall be in writing and shall be deemed to have been given upon delivery or upon
refusal to accept delivery, or, in the case of notice sent via facsimile, when
the sender obtains electronic confirmation of successful transmission, and shall
only be sent (a) by personal delivery; or (b) by nationally recognized overnight
delivery service marked for delivery on the next Business Day, in each event
against a signed receipt; or (c) transmitted by facsimile transmission (with a
copy delivered to recipient on the next Business Day), addressed to the party
for whom it is intended at its address hereinafter set forth:
 
To Seller:


Crown Center Redevelopment Corporation
2405 Grand, Suite 200
Kansas City, Missouri 64108
Attn:  William P. Lucas, President
Facsimile No.:                                (816) 274-4445


with a copy to:


Hallmark Legal Dept.
2501 McGee
MD 339
Kansas City, Missouri
Attn:  Karen I. Bisset, Assistant General Counsel
Facsimile No.:  (816) 274-7171


with a copy to:


Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attn:  Barry C. Ross, Esq.
Facsimile No.:  212-541-1455




To Purchaser:


Hines REIT 2555 Grand LLC
2800 Post Oak Boulevard, Suite 5000
Houston, Texas  77056-6118
Attn:  Charles N. Hazen
Facsimile No.:  713-966-7851


with a copy to:
 
Hines REIT 2555 Grand LLC
2800 Post Oak Boulevard, Suite 5000
Houston, Texas  77056-6118
Attn:  Jason P. Maxwell
Facsimile No.:  713-966-2075


with a copy to:


Baker Botts L.L.P.
2001 Ross Avenue, Suite 600
Dallas, Texas  75201-2980
Attn:  Jonathan W. Dunlay
Facsimile No.:  214-661-6711


 
To the Escrow Agent:


Commonwealth Land Title Insurance Company
c/o LandAmerica Commercial Services
2405 Grand Blvd., Suite 380
Kansas City, MO  64108
Attn:  Scott C. Sidesinger
Facsimile No.:                                (816) 221-2356


or at such other address in the United States of America as may be designated by
either of the parties in a written notice given in accordance with the
provisions of this Section.  The attorney for any party may send notices on that
party’s behalf.
 
ARTICLE XVIII                                           
ESCROW AGENT
Section 18.1.  Deposit
 
.  The Deposit shall be held, paid over and/or applied, by Escrow Agent in
accordance with the provisions of this Article XVIII.   The Deposit shall be
held by Escrow Agent in a federally-insured, interest-bearing money market
account.  If any party makes a demand for the Deposit, the Escrow Agent shall
promptly provide written notice to the other party.
 
Section 18.2.  Delivery by Escrow Agent
 
.  The Escrow Agent shall deliver the Deposit to Seller or to Purchaser, as the
case may be, as follows:
 
(a)  To Purchaser, at the Closing upon the consummation of the transfer of title
to the Premises; or
 
(b)  To Purchaser, upon receipt of its written demand therefor, stating that
Purchaser is entitled thereto under the terms of this Agreement; provided,
however, that Escrow Agent shall not honor such demand until more than ten (10)
Business Days after Escrow Agent shall have delivered a copy of such demand to
Seller and Seller shall not have given Escrow Agent specific notice of objection
within such 10-day period.
 
(c)  To Seller, upon receipt of its written demand therefor, stating that Seller
is entitled thereto under the terms of this Agreement; provided, however, that
Escrow Agent shall not honor such demand until more than ten (10) Business Days
after Escrow Agent shall have delivered a copy of such demand to Purchaser and
Purchaser shall not have given Escrow Agent specific notice of objection within
such 10-day period.
 
Section 18.3.  Dispute
 
.  If a dispute arises between Purchaser and Seller hereunder with regard to the
disposition of the Deposit, the Escrow Agent shall either (a) take affirmative
steps to terminate the Escrow Agent’s duties by delivery of the Deposit to an
appropriate court and commencement of an interpleader action, the reasonable
costs thereof to be borne by whichever of Seller or Purchaser is finally
determined by such court not to be entitled to the Deposit or (b) retain the
Deposit until it receives a written agreement by the parties or a certified copy
of a final and non-appealable order of a court of competent jurisdiction
directing the disposition of the Deposit.
 
Section 18.4.  Limitation on Escrow Agent’s Liability
 
.The Escrow Agent (a) shall have no duties or responsibilities except those
expressly set forth herein; (b) shall not be bound by any modification of this
Agreement, unless duly executed by the parties and delivered to the Escrow
Agent; provided, however, if the Escrow Agent’s duties are affected by such
modification, the Escrow Agent shall not be bound unless the Escrow Agent shall
have given its prior written consent thereto; (c) may rely and shall have no
liability to Purchaser or Seller as a result of acting or refraining from acting
upon any instrument or other writing furnished to it hereunder and believed by
it in good faith to be genuine and to have been signed and presented by the
proper person or persons; and (d) shall not be liable for any act of omission or
commission pursuant to this Agreement, except for its own willful default or
negligence.  If the Escrow Agent is uncertain as to its duties or rights
hereunder, or shall receive instructions from Purchaser or Seller which, in the
Escrow Agent’s opinion, conflict with the provisions hereof, the Escrow Agent
shall be entitled to consult with counsel of its own choice.
 
Section 18.5.  Indemnity
 
.  The parties, jointly and severally, hereby agree to indemnify the Escrow
Agent from, and to hold it harmless against, any claim, damage, loss, liability
or expense (including court costs and reasonable attorneys’ fees and
costs)  incurred in the absence of negligence or willful default on the part of
the Escrow Agent, arising out of or in connection with the performance of its
duties hereunder.
 
Section 18.6.  Acknowledgment of Escrow Agent
 
. Escrow Agent has acknowledged agreement to the foregoing provisions of this
Article XVIII by signing in the place indicated on the signature pages of this
Agreement.
 
ARTICLE XIX                                
MISCELLANEOUS
Section 19.1.  Governing Law; Jurisdiction and Venue
 
.
 
(a)  This Agreement shall be governed by, and construed in accordance with, the
substantive laws of the State of Missouri, without regard to conflict of law
principles.
 
(b)  For the purposes of any suit, action or proceeding involving this
Agreement, Seller and Purchaser each hereby expressly submits to the
jurisdiction of all federal and state courts sitting in the State of Missouri
and City of Kansas City and consents that any order, process, notice of motion
or other application to or by any such court or a judge thereof may be served
within or without such court’s jurisdiction by registered mail or by personal
service, provided that a reasonable time for appearance is allowed, Seller and
Purchaser each agrees that such courts shall have the exclusive jurisdiction
over any such suit, action or proceeding commenced by either or both of said
parties.  In furtherance of such agreement, Seller and Purchaser each agrees
upon the request of the other to discontinue (or agree to the discontinuance of)
any such suit, action or proceeding pending in any other jurisdiction.
 
(c)  Seller and Purchaser each hereby irrevocably waives any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any federal
or state court sitting in the State of Missouri and City of Kansas City and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
Section 19.2.  Further Assurances
 
.  In addition to the obligations required to be performed hereunder by Seller
and Purchaser at or prior to the Closing, each party, from and after the
Closing, shall execute, acknowledge and/or deliver such other instruments, as
may reasonably be requested in order to effectuate the purposes of this
Agreement; provided, however, that the foregoing provisions of this Section 19.2
shall not obligate either party to execute, acknowledge or deliver any
instrument which would or might impose upon such party any additional cost,
liability or obligation (beyond that imposed upon on it under the documents
delivered by such party at the Closing and the other provisions of this
Agreement which survive the Closing).
 
Section 19.3.  Successors and Assigns
 
.  All of the provisions of this Agreement and of any of the documents and
instruments executed in connection herewith shall apply to and be binding upon,
and inure to the benefit of Seller and Purchaser, their successors and permitted
assigns.  Purchaser may not assign its rights under this Agreement without first
obtaining Seller’s written approval, which approval may be given, conditioned or
withheld in Seller’s sole discretion, and any such attempted assignment without
Seller’s prior written approval shall be null and void; provided, however,
Seller’s written approval shall not be required for an assignment to a
wholly-owned subsidiary of HINES REIT PROPERTIES, L.P., a Delaware limited
partnership (a “Permitted Affiliate”).  In the event Purchaser intends to assign
its rights hereunder, (a) Purchaser shall send Seller written notice (i) of its
request for Seller’s approval hereunder, in the case of an assignment which is
not to a Permitted Affiliate, at least ten (10) Business Days prior to the date
of the proposed assignment, which request shall include the legal name and
structure of the proposed assignee, as well as its most recent financial
statements and any other information that Seller may reasonably request or (ii)
of its intended assignment to a Permitted Affiliate at least three (3) Business
Days prior to the date of the proposed assignment which notice shall include the
legal name and structure of the proposed assignee and the details of its
qualification as a Permitted Affiliate, and (b) Purchaser and the proposed
assignee shall execute an assignment and assumption of this Agreement in form
and substance reasonably satisfactory to Seller, and (c) in no event shall any
assignment of this Agreement release or discharge Purchaser from any liability
or obligation occurring hereunder.  Any transfer, directly or indirectly, of any
stock, partnership interest or other ownership interest in Purchaser shall
constitute an assignment of this Agreement; provided, however, any such
transfers shall not constitute an assignment of this Agreement so long as
Purchaser remains a wholly-owned subsidiary of HINES REIT PROPERTIES, L.P., a
Delaware limited partnership, and HINES REAL ESTATE INVESTMENT TRUST, INC. is
the general partner and majority owner of, and controls, said partnership.  
 
Section 19.4.  No Third Party Beneficiary
 
This Agreement and each of the provisions hereof are solely for the benefit of
Purchaser and Seller and their successors and permitted assigns.  No provisions
of this Agreement, or of any of the documents and instruments executed in
connection herewith, shall be construed as creating in any person or entity
other than Purchaser and Seller and their successors and permitted assigns any
rights of any nature whatsoever.
 
Section 19.5.  Entire Agreement
 
.  This Agreement, together with the documents and instruments executed and
delivered in connection herewith, sets forth the entire agreement between
Purchaser and Seller relating to the transactions contemplated hereby and all
other prior or contemporaneous agreements, understandings, representations or
statements, oral or written, relating directly to the Premises are superseded
hereby.
 
Section 19.6.  Severability
 
.  If any provision in this Agreement is found by a court of competent
jurisdiction to be in violation of any applicable law, and if such court should
declare such provision of this Agreement to be unlawful, void, illegal or
unenforceable in any respect, the remainder of this Agreement shall be construed
as if such unlawful, void, illegal or unenforceable provision were not contained
herein, and the rights, obligations and interests of the parties hereto under
the remainder of this Agreement shall continue in full force and effect
undisturbed and unmodified in any way.
 
Section 19.7.  Modification
 
.                        This Agreement and the terms hereof may not be changed,
waived, modified, supplemented, canceled, discharged or terminated orally, but
only by an instrument or instruments in writing executed and delivered by
Purchaser and Seller.
 
Section 19.8.  Waiver of Trial by Jury
 
.  EACH PARTY HEREBY WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN
ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS
AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH, THE PREMISES,
OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR
TO ANY OF THE FOREGOING.
 
Section 19.9.  No Recording
 
.  Neither this Agreement nor any memorandum hereof shall be recorded.  Each
party hereby agrees to indemnify and hold harmless the others for all
liabilities, losses, damages, liens, suits, claims, costs and expenses
(including reasonable attorneys’ fees) incurred by the other by reason of a
breach of the foregoing covenant.
 
Section 19.10.  Captions; Interpretation
 
.
 
(a)  The captions in this Agreement are inserted for convenience of reference
only and in no way define, describe or limit the scope or intent of this
Agreement or any of the provisions hereof.  All references to “Articles” and
“Sections” without reference to a document other than this Agreement, are
intended to designate articles and sections of this Agreement, and the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular Article or Section, unless
specifically designated otherwise.
 
(b)  As used in this Agreement, the masculine shall include the feminine and
neuter, the singular shall include the plural and the plural shall include the
singular, as the context may require.
 
(c)  The use of the term “including” shall mean in all cases “including but not
limited to” unless specifically designated otherwise.
 
(d)  References to the “knowledge” of Seller and words of similar import shall
refer only to the current actual (and not constructive) knowledge of Jack E.
Tinnel, Vice President of Real Estate and Facilities, Stacey L. Paine, Vice
President of Finance and Administration, and Dave Roesler of the facts in
question at the time in question and shall not be construed, by imputation or
otherwise, (i) to impose upon such persons any duty to investigate the matter to
which such actual knowledge, or the absence thereof, pertains or to refer to the
knowledge of Seller or any affiliate of Seller, to any property manager, or (ii)
to any other officer, agent, manager, representative or employee of Seller or
any affiliate thereof.  There shall be no personal liability on the part of such
persons arising out of any representation or warranties made herein.
 
(e)  No rules of construction against the drafter of this Agreement shall apply
in any interpretation or enforcement of this Agreement, any documents or
certificates executed pursuant hereto, or any provisions of any of the
foregoing.
 
Section 19.11.  Counterparts
 
.  This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same original, and the execution of
separate counterparts by Purchaser and Seller shall bind Purchaser and Seller as
if they had each executed the same counterpart.  Signatures to this Agreement
transmitted by telecopy shall be valid and effective to bind the party so
signing.  Each party agrees to promptly deliver an executed original counterpart
of this Agreement with its actual signature to the other party, but a failure to
do so shall not affect the enforceability of this Agreement, it being expressly
agreed that each party to this Agreement shall be bound by its own telecopied
signature and shall accept the telecopied signature of the other party to this
agreement.
 
Section 19.12.  No Waiver
 
.  Neither the failure of either party to exercise any power given such party
hereunder or to insist upon strict compliance by the other party with its
obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof.
 
Section 19.13.  Confidentiality
 
.  Purchaser acknowledges that all information in respect of Seller and the
Premises furnished to Purchaser is and has been so furnished on the condition
that Purchaser maintain the confidentiality thereof.  Accordingly, Purchaser
shall, and shall cause its directors, officers, members, shareholders,
principals, agents and representatives and other permitted recipients of any
such information hereunder, to hold in strict confidence, and not disclose to
any other party without the prior written consent of Seller until the Closing
shall have been consummated, any such information delivered to Purchaser by
Seller or any of its agents, representatives or employees.  In the event that
the Closing does not occur and this Agreement is terminated, Purchaser shall
promptly return to Seller or destroy all originals and copies of all documents
and other such information heretofore delivered to Purchaser in connection with
this transaction without retaining any copy thereof and shall destroy all
electronic records of such documents or containing any such
information.  Notwithstanding anything to the contrary hereinabove set forth,
Purchaser may disclose such information (i) on a need-to-know basis to its
employees or members of professional firms or financial advisors serving it in
connection with this transaction, (ii) which is publicly accessible (except by
reason of, directly or indirectly, Purchaser’s actions), (iii) lenders and
mortgage brokers, and (iv) as may be required for Purchaser, its Affiliates, its
related parties, its manager in order to comply with applicable laws,
regulations or court orders, including any applicable federal or state
securities laws, rules or regulations or to comply with the requirements of the
Securities and Exchange Commission.  The provisions of this Section shall
survive any termination of this Agreement and, to the extent concerning lands
outside of the Premises, the Closing.
 
Section 19.14.   Notice of Pendency
 
.  Purchaser hereby waives its right to file a notice of pendency or lis pendens
against the Premises or to take any other affirmative action with respect to the
existence of this Agreement to impede Seller’s ability to convey or encumber the
Premises.
 
Section 19.15.   Access
 
.  Purchaser and its agents shall have the right to inspect the Premises during
business hours, provided that Purchaser shall first give Seller reasonable
advance notification of its intention to conduct any such inspection and that
such inspection shall not unreasonably impede the normal day-to-day business
operation of the Premises or interfere with any Tenant and Purchaser’s right of
inspection of the Premises shall be subject to the rights of the
Tenants.  Purchaser shall exercise reasonable care at all times that Purchaser
shall be present upon the Premises and in the performance of all
inspections.  Seller shall have the right to have a representative of Seller
accompany Purchaser during any inspections. Purchaser shall not communicate in
any manner with the Tenants concerning their respective leases or occupancy or
the Premises, including, without limitation, its potential sale, without
Seller’s prior written consent in every instance; provided, however, Seller
shall not unreasonably withhold its consent to permit Purchaser to conduct an
interview with any tenant, at a time and place convenient for all
parties.  Prior to any entrance upon the Premises for the performance of any
inspection, Purchaser shall deliver to Seller a certificate of insurance
evidencing that Purchaser has procured, and Purchaser throughout the performance
of such inspection shall maintain in force and effect, a commercial general
liability insurance policy covering Purchaser and Seller against claims for
bodily injury or death or property damage occurring in, upon or about or
resulting from the Premises, or any street, drive, sidewalk, curb or passageway
adjacent thereto, in standard form and an amount of no less than $2,000,000
(combined single limit), issued by an insurance company with a rating of “A” or
better as established by Best’s Rating Guide, which insurance shall include
blanket contractual liability coverage. Purchaser hereby indemnifies and agrees
to defend and hold Seller harmless from all loss, cost (including reasonable
attorneys’ fees), claim or damage arising in connection with or from any such
inspection by Purchaser or its agents or contractors, or any of their respective
conduct while at the Premises pursuant to the provisions of this Section;
provided the indemnity shall not extend to protect Seller from any pre-existing
liabilities for matters merely discovered by Purchaser (i.e., latent
environmental contamination).  Purchaser’s obligations under this Section 19.15
shall survive Closing or any expiration or termination of this Agreement for a
period of one (1) year.
 
Section 19.16.   Cooperation with Purchaser’s Auditors and SEC Filing
Requirements
 
.  Seller shall, without representation, warranty or liability of any kind
to  Purchaser or any affiliate of Purchaser, provide to Purchaser (at
Purchaser’s expense) copies of, or shall provide Purchaser reasonable access to,
such factual information as may be reasonably requested by Purchaser, and in the
possession or control of Seller, or its property manager or accountants, to
enable Purchaser’s auditor (Deloitte & Touche LLP or any successor auditor
selected by Purchaser) to conduct an audit of the income statements of the
Premises for the year to date of the year in which the Closing occurs plus up to
one (1) prior calendar year (provided, however, such audit shall not include an
audit of management fees or interest expenses).  Purchaser shall be responsible
for all out-of-pocket costs associated with this audit.  Seller shall reasonably
cooperate (at no cost to Seller) with Purchaser’s auditor in the conduct of such
audit. In addition, Seller agrees to provide, without representation, warranty
or liability of any kind to Purchaser or any affiliate of Purchaser, if
requested by such auditor, historical financial statements for the Premises,
including income and balance sheet data for the Property, whether required
before or after Closing.  Without limiting the foregoing, (a) Purchaser or its
designated independent or other auditor may audit Seller's operating statements
of the Premises, at Purchaser's expense, and Seller shall, without
representation, warranty or liability of any kind to Purchaser or any affiliate
of Purchaser, provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, and (b) Seller shall furnish
to Purchaser such financial and other information as may be reasonably required
by Purchaser or any Affiliate of Purchaser to make any required filings with the
Securities and Exchange Commission or other governmental authority; provided,
however, that the foregoing obligations of Seller shall be limited to providing
such information or documentation as may be in the possession of, or reasonably
obtainable by, Seller, its property manager or accountants, at no material cost
to Seller, and in the format that Seller (or its property manager or
accountants) have maintained such information.  This Section shall survive the
Closing for a period of six (6) months.
 
REMAINDER OF PAGE LEFT BLANK INTENTIONALLY
 
IN WITNESS WHEREOF, this Agreement has been entered into as of the day and year
first above written.
 
SELLER:
 
CROWN CENTER REDEVELOPMENT CORPORATION
 


 
 
By:

 
 
Name:
   

 
 
Title:
   

 


 
PURCHASER:
 
 
HINES REIT 2555 GRAND LLC

 


 
 
By:

 
 
Name:
   

 
 
Title:
   

 


 
COMMONWEALTH LAND TITLE INSURANCE COMPANY
 
 as Escrow Agent (solely as to Article XVIII)
 
By:
 

 
Name:
   

 
Title:
   

 
 
List of Exhibits





Exhibit A                           Legal Description
 
Exhibit B
Permitted Exceptions

Exhibit C                           Other Crown Properties
Exhibit D-1                                           Special Warranty Deed
Exhibit D-2                                           Bill of Sale
Exhibit E-1                                           Assignment and Assumption
of Leases
 
Exhibit E-2
Assignment of Assignable Guaranties, Warranties and/or Permits

Exhibit E-3                                           Chilled Water Supply
Contract
Exhibit E-4                                           Easement Agreement
Exhibit E-5                                           Master Services Agreement
Exhibit E-6                                           Revocable License (“Wall
Drawing #1118” by Sol LeWitt)
Exhibit F                           Existing Leases and Exceptions to
Representations in Section 10.2(a)
Exhibit G                           Insurance
Exhibit H-1                                           Shook Estoppel Certificate
Form
Exhibit H-2                                           Shook Lease Amendment Form





